– The next item is the report (A6-0131/2005) by Marie Anne Isler Béguin, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council concerning the Financial Instrument for the Environment (LIFE +) (COM(2004)0621 – C6-0127/2004 – 2004/0218(COD)).
. Mr President, I should like to thank the European Parliament, the Committee on the Environment, Public Health and Food Safety and, most importantly, the rapporteur, Mrs Isler Béguin, for her detailed and constructive report. My thanks also to the honourable members of the Committee on Budgets and Temporary Committee on the Financial Perspectives for their contribution to the report on LIFE +.
LIFE + is the financial instrument for applying Community environmental policy proposed by the Commission for the period 2007-2013. Alongside application, the programme has resources for improving environmental governance and for financing information and communication actions.
This proposal is a positive arrangement for financing the environment. As the reports which the Commission prepared for the Council made clear, LIFE + makes provision for an average annual increase in financing of 21% compared with current levels.
In addition, it makes provision for the new programme to shift from a project-based approach to an approach based on national programmes. This safeguards greater flexibility for the Member States, so that they can deal with their most pressing environmental needs.
This approach implies even greater subsidiarity than at present. Thus the regional and local factors which often lead the way in the application of environmental legislation will be able to have their say on the planning and application of the programme.
I am aware of Parliament's evaluation of the Commission proposal. However, the Commission considers that most spending on the environment can be better financed by the financing institutions which are very strong financially, by which I mean programmes for the Structural Funds and rural development programmes.
So far there have been three noteworthy developments in our efforts to safeguard the integration policy: firstly, the adoption on 21 June of the regulation on rural development; secondly, the strategic guidelines on rural development relating to the regulation, in which clear reference is made to Natura 2000, and thirdly, the strategic guidelines on regional policy which the Commission adopted last Tuesday and which concern the protection of nature and species.
Consequently, the Commission is implementing the policy of integration in the environmental sector. LIFE + will not be able to undertake projects of the scale and breadth for which provision is made in the programmes in question, which is why LIFE + is being called on to supplement these programmes by focusing on the development of environmental policy, as often called for by Parliament, by supporting the exercise of policy, a point on which Parliament has frequently expressed an interest, by improving environmental governance with the participation of civil society and by disseminating information, so that European citizens can understand the objective and repercussions of environmental legislation.
These objectives coincide with the wishes expressed by Parliament and, through it, by European citizens, which is why I consider that the Commission proposal is the right proposal.
Mr President, Commissioner, ladies and gentlemen, firstly allow me, as rapporteur, to thank the Committee on the Environment, Public Health and Food Safety as a whole for the work that it has done. I should also like to thank its chairman for the support that he gave us in our work and, above all, the shadow rapporteurs, who really helped me to seek a compromise in order to propose something sensible and substantial. I should like very sincerely and officially to thank the whole of the Committee on the Environment, Public Health and Food Safety for following my strategy, so as to endow the Union with the necessary means to fulfil its environmental policies. Overall, I believe that we have succeeded in gaining recognition, beyond the confines of our committee, for the fact that words are no longer enough for the environment and that financial means are required, as they are for every other policy. I believe that, on that issue too, the message has got through.
I should, moreover, like to point out that, during a debate this week, one of your colleagues, Commissioner, reminded us that we should not lose sight of the main issue. He is quite right and we are not losing sight of the main issue, as the main issue, today, really is the protection of our planet, because it is unique, because it is fragile, because it is suffering from the pressure we put on it, and we know this full well.
Today, with the European Union, we have decided to stop the haemorrhaging: we have to save what can be saved and restore what has been damaged. The European Union is aware of the challenge that it has set itself. It has already done battle and emerged victorious: Kyoto is the battle that it won, a battle for its signature, initially, and a battle for ratification later on. We can hope today that the G8 will also shoulder its responsibilities with the European countries that are going to push for measures to be taken against climate change. Neither, Commissioner, must there be any weakening of the Union’s resolve to protect the environment. On that issue, we have been rather anxious since Monday, since your president, Mr Barroso, made his statements asserting that the environment and the strategies related to it are too costly.
We believe that this really is a poor assessment. The damage, we know, is global. It is happening and the longer we wait to intervene, the higher the price that we will pay, as we all know. It is therefore up to us, Parliament, to convince the Council and the Commission that, even in lean times, investing in the environment is, as it were, a prudent subscription to an insurance policy, indeed a life-insurance policy, against the threats weighing on our environment.
This report on LIFE + is without doubt very important since it concerns the sinews of war: it is a financial instrument. The Committee on the Environment, Public Health and Food Safety supports LIFE +, but we wish to improve it and we have already made that known. The former LIFE programme, with its strands on nature, the environment and third countries, had unleashed innovative political impetus and had shown that investing in the environment was the path to follow in the context of sustainable development, and that it created jobs.
With the new LIFE programme, the Commission is counting on the environment, as you explained, being integrated in the various policies. This is a good thing, we cannot deny it, but we are not convinced of the usefulness of delegating environmental policies to the Member States. It is well known that, often, the main issue for the Member States is not the environment. We will not, therefore, obtain results by renationalising the environment.
On the other hand, the European Union has to support NGOs, because they are absolutely irreplaceable and because they must be able to continue to carry out their work, which, as you mentioned, is in everyone’s interest.
Finally, we believe, as you are well aware, that the most overlooked project is Natura 2000. On that issue, in fact, we have decided to make everyone aware that Natura 2000 certainly has its costs but that it is not a bottomless pit: it is money that will be channelled into original local development based on respect for the environment and on respect for the people who work the land.
You explained to us that you were kicking things into touch and that it was the responsibility of the other policies, of the other funds to integrate Natura 2000. We waited precisely until the end of the discussions on the Structural Funds, on rural development, to find out whether in fact we had the full guarantees that Natura 2000 would be taken into consideration. I can tell you that the glass is half empty or half full, depending on how you look at it.
With regard to the Fund for Rural Development, we are very hopeful, but we know that it only concerns compensation, which is very positive because financial compensation is needed. With regard to the Structural Funds, we know that it concerns investment. In fact we are well aware that investment is something that is strictly defined and that we do not need to build any new roads to go and discover biotopes. There is therefore a significant shortcoming. That is why we propose to take a third of the sum that you agreed, that is of the EUR 21 billion, and to add it to LIFE + so that Natura 2000 can live and can genuinely serve to protect our environment, just as we are committed to doing.
. Mr President, before commenting on the characteristics of this project, I would like to express my thanks not just to Mrs Isler Béguin, but also to Mrs Lienemann, the other shadow rapporteurs and the officials and advisors who are working extremely hard to reach a consensus on this project. We have achieved extraordinary consensus in the Committee on the Environment, Public Health and Food Safety: everybody has introduced their points of view and, although there are apparently not many amendments, a new spirit has been introduced and the LIFE programme has been enriched, in cooperation with the Commission.
How has it been enriched? In my opinion, we have introduced several new aspects. Firstly, this project has placed great emphasis on the management of natural resources. It is also of great educational importance in terms of teaching how to govern and manage the environment. Furthermore, we have insisted on an institutional presence in the form of the municipalities and regions as local authorities that have to re-evaluate their resources. In this regard, I would also like to stress another element: the introduction of landscapes deserving of respect that have not been integrated into the Natura 2000 list, such as certain rivers, but which may be important shared spaces.
There is another innovation: the concept has been introduced, and the idea strengthened, of international projects and cross-border projects. Why? Because natural spaces are usually in border zones and in mountainous areas. Rivers are a clear case in point: the logical thing would be to create a LIFE for rivers one day, because rivers cross many countries.
Furthermore, I must say something else: we have created a market spirit for Natura 2000. We believe that, in this case, we must imitate United States policy by creating banks for wetlands and banks for natural areas, so that the Member States can compensate proprietors, creating, shall we say, an area of exchange of ownership for the Natura 2000 zone. In this way, the companies and many others who also have to take initiatives on the ground may contribute economically to compensating, by means of the ‘polluter pays’ principle, for their passage through those protected territories. They may do so through active and positive policies for the conservation of the natural environment, funded by private bodies and by institutions.
This is therefore not just another LIFE programme; it is a project based on a consensus which I believe has been guided by great common sense; I therefore congratulate everybody.
Mr President, ladies and gentlemen, I should like, in my turn, to thank Mrs Isler Béguin, our rapporteur, as well as all of my colleagues in the Committee on the Environment, Public Health and Food Safety and the shadow rapporteurs, who have endeavoured to present to this House, as my fellow Member, Mrs Gutiérrez-Cortines, has just said, a point of view that is, if I may say so, unanimous or in any case likely to receive majority support.
LIFE + and the LIFE programme constitute an extremely important part of our environmental policy, because they are the only budgetary tool that the European Union has released for its environmental policies. It is true that we are often criticised at European level by our fellow citizens for enacting directives, constraints and rules, which is quite legitimate and must be done. Europe has done a great deal for environmental policies, but people often say to us, ‘You impose constraints upon us, but you do not release many funds to support us in implementing the policies concerned’. There are therefore shows of resistance and difficulties requiring the Union to provide financial support for implementing policies.
Support tools do exist, such as the integrated policies, on which progress has been made for a number of years. I will come back to that in connection with the Structural Funds and the common agricultural policy. Yet we also require specific tools. The LIFE programme has already shown its effectiveness in many areas. I would stress the need to use LIFE to breathe life into the major framework directives, such as the one on water or our programme to combat the greenhouse effect. Mrs Isler Béguin is, however, right to say that the core issue of our debate is Natura 2000. It is positive that we have succeeded in having Natura 2000 taken into account in the EAFRD. The reality is, however, that a whole series of expenditure, which is vital for managing the geographical area targeted and for implementing the directive, cannot be included here.
This is the case for two types of expenditure: those concerning the operation and those concerning certain geographical areas. I am thinking in particular of those areas that are not directly included in agricultural areas– wet zones, areas that are slightly separated from them and so on – and that cannot receive funding under mechanisms linked to the Regional Development Fund and the Fund for Rural Development. We therefore need something in addition: we have proposed that 35% of the sum that you, Commissioner, have put at EUR 21 million be devoted to the management of Natura 2000, within the framework of the LIFE programme. I believe in any case that a specific budget attached to LIFE is a determining and essential factor for this House.
Furthermore, given that the Commission, since it was newly formed, has always been at pains to tell us that it would pay great attention to the views of Parliament, the wide agreement within Parliament on this issue ought to lead the Commission to support our points of view.
Mr President, I should like, in my turn, to thank our rapporteur, Mrs Isler Béguin, for the quality of this collaborative work and her energetic commitment to this issue. During the June part-session, our Parliament, in its resolution on policy challenges and budgetary means of the enlarged Union, sent out a very clear political signal for protecting the planet, nature and biodiversity. It is essential to ensure the smooth operation of the Natura 2000 network, the core issue of this debate. Mrs Lienemann has just reminded us of this. The experts in the Commission have, moreover, calculated that Natura 2000 will need EUR 21 billion over seven years.
We are aware that the Fund for Rural Development and the Structural Funds are not going to meet all of these needs. We therefore have to strengthen LIFE +, the specific financial instrument for the environment with which we have been equipped since 1992.
I should therefore like to address two main criticisms to the Commission, which I share with our rapporteur. The first concerns the initial sum of EUR 300 million, which is, of course, hugely insufficient. Behind this battle of figures, it is Europe’s desire to take up major challenges such as air quality, water quality, spatial planning and sustainable waste management that is at stake here. The second criticism is as follows: I believe that the European Commission must not offload its responsibilities with regard to the environment. The strategy of integrating the environment in all of the Union’s policies has its limits, Commissioner. That is why the Group of the Alliance of Liberals and Democrats for Europe will support Amendments 42, 43 and 44. The European Parliament will always support you in opposing this kind of environmental Europe, an environmental Europe that in certain respects is in decline, and in all respects is optional, and which is imposed by certain Member States that appear to have chosen to withdraw into themselves.
.  Mr President, first of all, I should like to add my own thanks to the rapporteur for all the work she – together with the other Members – has done, but I should nevertheless like to make a few observations concerning the proposal on which we will be voting later. It would appear that some Members expect a great deal of support for nature policy from the European Union. I share this hope, for I too take the view that the European Union, by creating ecological networks, can make a positive contribution to our continent. We should not, however, pin all our faith on Europe, certainly where the funding of these Natura 2000 sites is concerned, for these sites are, after all, designated by the national authorities, assisted by European experts, and so it is acceptable that some of the funding for preserving them should come from the European budget.
Ultimately, though, the primary responsibility for them lies with the Member States. In my view, it is very understandable that the funding should follow need, and various amendments underline this. We should only do and fund at European level what Member States cannot manage for themselves. We should not reverse the position by wanting to pay for everything and checking afterwards to see whether the Member States would like to make a contribution. I would therefore call for Member States to be given a greater role in funding and for them to be helped out only as and when EU funding is actually justified.
Mr President, the G8 leaders in Scotland are exercised about the sustainability of our world. If they travelled a little way to the Cairngorm Mountains and the Abernethy Forest Reserve, they would see one of Europe's Natura 2000 sites, covering 13 000 hectares of ancient Caledonian pinewood, moorland, lochs and mountains, which is the habitat for rare species such as the capercaillie and the black grouse. The former, which was previously thought to be the bird most likely to become extinct in the United Kingdom within 15 years, is now doubling its numbers. The reserve, with its osprey centre, attracts some 100 000 visitors a year and GBP 1.7 million a year and provides 87 jobs in a previously poor rural economy.
We are seeing such results all over Europe, from Scotland to Spain to Germany. The Iberian lynx in Spain has been saved by Natura 2000. In Brandenburg, where the great bustard population had fallen from 4 000 in the 1930s to a few hundred, 9 500 hectares of monoculture have transformed its prospects and also brought economic benefit to an economically depressed area.
We are talking about our European heritage, which we have a duty to protect. LIFE + is the new financial instrument that, with the Structural Funds and Fund for Rural Development, will enable Natura 2000 to continue to succeed. On 8 June, Parliament voted for ‘a significantly strengthened LIFE + programme’. I know that the budget will not be easy this year, but we pick up the proposal for a ring-fenced amount of EUR 21 billion over seven years in that resolution of 8 June. We suggest how LIFE + could be significantly strengthened. LIFE III, with its three components of nature, environment and third countries, has been a success in all respects, but particularly perhaps in the Natura 2000 sites of LIFE Nature.
LIFE + will take this forward and this report will help that process. I hope that the Commission will respond supportively, constructively and imaginatively.
Mr President, Commissioner, the intention is that LIFE + should be the sole financial instrument for the environment from 2007 onwards. It is no bad idea to combine in one single environmental instrument the various programmes that have supported such environmental measures as actions within the scope of the Forest Focus Regulation and supported non-governmental organisations and local and regional authorities. As one who is involved with the budget, I am particularly glad that we can take it as read that this operation will result in greater efficiency and effectiveness.
We know that, in order to be effective, energy policy must be implemented at ground level, throughout the EU and on a local basis everywhere. For that reason, although the principles of subsidiarity and proportionality are not open to criticism, it is urgently necessary, if we really do want the funding of environmental policy to add indisputable value to Europe, that the use to which the funds are put be effectively monitored. Such monitoring will involve not only codecision by Parliament on the multiannual programmes, but also, and of necessity, evaluation at short intervals, in order to make it possible to make adjustments without delay.
The ‘LIFE-Nature’ part has been as good as dropped from the Commission proposal for LIFE, and with it has gone the funding for Natura 2000 measures. That is something we cannot accept. The Commission’s proposal for the management of the Natura 2000 areas to be paid for out of the Fund is no bad idea either in view of what the Committee on the Environment, Public Health and Food Safety has seen of the problems inherent in such a – essentially competition with other objectives laid down in various funds.
We eventually came to an agreement that LIFE + should be used to support those Natura 2000 areas that are not covered by one of the funds. It remains to be seen how far this approach, which is at once perceptive, realistic and motivated by solidarity, will get us. Despite this House, yesterday, prompted by the Committee on Regional Development, having struck every single reference to Natura 2000 out of the Structural Funds Regulations, I do expect not only our Committee, but also the NGOs and the Commission, to take the initiative – or go on the offensive – in order to persuade people.
– Mr President, the LIFE + environmental programme is crucial for supporting the implementation and development of environmental policy. It therefore has to act as a stimulus for implementation and as a catalyst for innovation and change, and thus enable action to be taken across the board at European level on the priority areas. Based on our successful experience with the current LIFE programme, LIFE + has to be the vehicle for assessing and monitoring conservation status, for drafting action plans on the recovery of species and for actions linked to the operation of the Natura 2000 European network.
Demonstration projects concerning the establishment and protection of Natura 2000 should continue to be funded since they provide European added value.
Environmental policy, however, amounts to more than just Natura 2000. That is why I am against Amendment 35, which proposes allocating 90% of the LIFE + programme to the funding of Natura 2000. LIFE + should actually adopt an approach that provides proportionate support for the four crucial subject areas in the Sixth Environmental Action Programme: climate change, the preservation of biodiversity, the environment and health, and the protection of natural resources.
Finally, I should like to say that I share the rapporteur’s opinion that projects must continue to be selected at Community level to ensure that they provide European added value.
– Mr President, I believe that words truly need to be turned into deeds, because delivering speeches about saving the planet and sustainable development is something that we do constantly in this House and elsewhere. Unfortunately, when the time comes for us to equip ourselves with the means to act, there is no one to be seen. Parliament is not in agreement with the European Commission, which has made choices with which we cannot concur.
Commissioner, we understand that the funding for LIFE + must be integrated into the EAFRD and the ERDF. That is a question of transversality; we can accept it even if we might also regret it. However, we know how local elected representatives behave. When choices have to be made between different priorities, economic priorities and environmental priorities, it is well known that, unfortunately, it is the environment that suffers and is the victim of those choices.
That is why Europe absolutely has to display authority in what it wants and why it is crucial to provide for specific funding, inter alia, in Natura 2000. Natura 2000 is an important policy that Europe wanted, that it has been difficult to persuade local elected representatives on the ground to accept, that has been difficult to understand and difficult to implement. Yet it is precisely now, when we need to manage the Natura 2000 sites, that the European Commission is taking a step backwards. That cannot be true.
Today, the Commission no longer wishes to assist in funding the management of these sites. Some of them will not be covered by the EAFRD and the ERDF because they are neither farming areas nor woodland areas. What will we do in those cases? I will remind you that LIFE + is a financial instrument and that we would appear not to be giving ourselves the ability to negotiate most effectively with the Council. Commissioner, you ought to assist this Parliament in its financial negotiations with the Council. We need you. We are at the stage of first reading and we have to show our determination, our determination to protect the funding that is absolutely crucial to us. We have a very good compromise, and yet we have the feeling of being abandoned by the Commission. That really would be regrettable.
Mr President, ladies and gentlemen, my group feels proud and happy today with the report that has been handled so well by the rapporteur, Mrs Isler Béguin, and also by everybody whose work has enriched it.
Codesision is our strength, and this is inspired by the need to fulfil the environmental objectives that the European Union has always claimed are a priority.
With regard to resources for the Natura 2000 network, this report is not asking for the impossible. The Commission is as aware as this Parliament of the difficulties caused by the financial perspective but, if you want me to tell the truth, I believe there are solutions that can be found through good will and decisiveness, as in this case. Perhaps an increase in funding for the network must also be accompanied by a better redistribution of the necessary resources.
Of course, Commissioner, people should not be made to pay for the sins of others. By way of example: we cannot carry on calling on the Andalusian rural agents to tighten their belts further, both for the maintenance of the network on the basis of their legitimate responsibility as farmers, and for very specific and necessary actions, such as the preservation of the Iberian lynx.
The Commission will remember better than I the excitement with which the Natura 2000 network was launched. Since then we have seen a hopeful process with legislation and programmes that make our environmental priorities a reality. All of this investment of resources and excitement cannot now come to nothing. LIFE + must be a powerful guarantee of the maintenance and strengthening of what we have created so far, also with regard to habitats and the variety of species we have.
In this regard, and without calling into question the legitimacy of co-funding, nobody can deny that maintaining the network means — and this must be the case — high costs for certain Members and in particular for Spain. My country, together with Denmark, has the greatest amount of protected area and, furthermore, 29% of this area is in my community, Andalusia.
Commissioner, sometimes we have to make efforts, take a position and be courageous. I would urge you to continue investing in the protection of the environment. It is worth it.
Mr President, since 1992 LIFE – the Financial Instrument for the Environment – has been the major vehicle of European Community Environment policy. It comprises three funds, for Nature, Environment and Third Countries. The current LIFE III programme is due to finish at the end of 2006 when a new package, LIFE +, will be introduced as part of our new Financial Perspective on which we await a Council decision. However, it is time for this Parliament to make a decision now. Do we want to preserve our natural heritage?
Where our shared environmental heritage is concerned, the financing must fit the policy, not vice versa. It is extremely difficult to quantify in monetary terms the value of our natural boglands, our native species of flora and fauna and natural habitats and public amenities, such as parks and woodlands. Importantly, these are common treasures, enjoyed and owned by the general public. The buck stops nowhere if not with us here in the European Parliament, where, through the Committee on the Environment, Public Health and Food Safety, we are co-legislators with the Council.
We bear equal responsibility for maintaining and strengthening our efforts to prevent biodiversity loss and environmental degradation. Without adequate funding for LIFE +, the positive steps to address these problems since the introduction of the current programme in 1992 will be reversed. Important socioeconomic benefits of the programme will also be lost. Up to 125 000 jobs are supported in the EU 15 in nature protection related activities.
This is a growing sector. Mr Bowis has told us about the Scottish example. The Scottish Parliament estimates that landscape tourism contributes EUR 560 million to Scotland’s economy each year, much of this in economically depressed regions. He mentioned the black grouse and the Iberian lynx. Commissioner, can I ask that in seven years’ time the red squirrel be added to that list of biodiversity successes?
It is not just a question of the amount of money. The money must be secure. Without designated, ring-fenced funding specifically earmarked for the environment, we will not achieve our environmental policy objectives. The current ‘integrated approach’ to financing environmental policy being proposed by the Commission, whereby funding will come from rural development funding and structural funds, worries me deeply and I think it simply will not work. Let us be realistic, there will always be something more immediately important than protecting the environment. If properly financed, LIFE + will give us the means to promote our special areas of conservation and thereby promote biodiversity in Europe, which is being lost at an alarming rate.
Mr President, let me, too, join in congratulating the rapporteur, whose report demonstrates the commitment that is called for and who, as we have seen from the debate so far, has the overwhelming majority of this House behind her.
This report makes good the immense deficiencies in the Commission proposal, and so it is vital that it be adopted by a large majority. As I see it, the proposal’s most glaring defect is the failure to provide financially for the management of the Natura 2000 network during the period from 2007 to 2013, even though the Sixth Environment Action Programme gave high priority to, among other things, species diversity and the protection of species.
Within the Commission’s plan for Natura 2000 networks to be funded by the Structural Funds lurks the immense danger that, in practice, not enough money will be made available for them. Mrs Haug has already referred to the result of yesterday’s vote. It is also clear from the Commission’s approach that it is unwilling to take responsibility for the way in which the Community’s common environmental policies are implemented.
The Commission has also failed outright to put in place the clause ensuring proper management of the Natura 2000 networks, which is an essential condition for funding by the Structural Funds, and so we in this House need, by a convincing majority, to endorse the rapporteur’s approach, which entails integrating into the LIFE + programme the costs of implementing Natura 2000.
Mr President, the proposal to integrate existing environmental support programmes into a single financial instrument, LIFE +, is justified since it provides a guarantee that actions will not be duplicated. It is also a sensible idea to harmonise and simplify principles and procedures.
The aim of the LIFE + programme is to safeguard funding for actions that will be ineligible for support under the EU’s other financial instruments. Given the current challenges we need to address in the field of environmental protection, this approach is entirely justified. The key problem we face with regard to the LIFE + programme, however, is fulfilling the tasks of co-financing, creating and implementing the Natura 2000 network.
The priorities set for the LIFE + programme give due consideration to issues relating to the protection of nature and biodiversity, including the Natura 2000 network. At the same time, however, it is emphasised that co-financing for the Natura 2000 network is only to be provided on a complementary basis, which means that support is to be provided under the European Regional Development Fund and the Cohesion Fund.
I am concerned at the fact that whilst the concept of the Natura 2000 network in Europe has evolved, this has not been backed up by an appropriate guarantee of funding for the creation and maintenance of this network. No clear details have been provided regarding the principles according to which funding can be obtained for protection measures for Natura 2000 sites between 2007 and 2013, and this will undoubtedly mean shortfalls in funding for the Natura 2000 network. It will then be impossible to implement many much-needed protection measures. For example, the majority of areas designated as Natura 2000 sites in Poland and other countries will not be covered by the funds indicated. Such areas include land that is part of national forests, or peat bogs, swamps, natural grasslands, dunes, moorlands and scrublands that are not used for agricultural purposes.
In the context of the European Commission’s letter of 6 January 2005, which suggested that consideration be given to the possibility of extending the list of Natura 2000 sites in Poland, which could mean that up to 20% of the country would be covered by such sites, a guarantee of separate funding for the establishment of the Natura 2000 network has taken on even greater significance for Poland and other countries.
Mr President, the LIFE + Regulation is an outstanding piece of legislation. The fact that it is a regulation means that it will be binding upon all Member States, and have greater force than any directives addressed to them.
The document has one flaw, however, which is that it only provides an indicative list of priorities, and leaves us in the dark as to how much funding these priorities will receive, if any. This is particularly true for Natura 2000, which is an issue that previous speakers have already touched upon. My message to the Commissioner is that it would be a mistake to force this programme to compete for support under the Structural Funds and the Fund for Rural Development.
This would be an unworkable approach, because it would unleash a dirty war over whose needs were greatest; the needs of local communities, of the needs of protecting the environment and rare plant and animal species or those of the people living in the areas in question. Such a state of affairs would be intolerable.
The second point I should like to make relates to the funding of Natura 2000. According to the Commission communication, the cost of such funding is expected to reach EUR 6.1 million. I am well aware that this is not a lot of money; in fact, it represents an absolute minimum. Yet EUR 5 million of this amount is to be earmarked for the 15 old EU Member States, and only EUR 1 million for the 10 new Member States. Is this an appropriate ratio? Does the Commissioner not believe that distributing funds in this way runs counter to the principle of European solidarity?
Mr President, Commissioner Dimas, I do not envy you, Commissioner, your present position, for, on Monday, you had to account to the House for the deferment of the thematic strategies that the Commission had announced and on which it is now evidently unwilling to deliver, while today we are discussing LIFE +, the new financial instrument, and we are not exactly of one mind on that either.
This LIFE instrument, which first saw the light of day in 1992, is, however, something on which I very much want to congratulate the Commission, for in creating it, it fashioned a trailblazing programme for European environmental policy. The important thing about it is that it was intended to implement the Birds Directive, the Habitats Directive and the Flora and Fauna Directive, and to provide the financial means whereby this could be done. It was significant that the Commission opted for the integrated management approach, one that I too wholeheartedly endorse, for it is the remarkable thing about this programme and not to be found in any of the others.
We are now discussing the new proposal, which is to cover the period from 2007 to 2013, and is also intended to help achieve the objectives of the EU’s Sixth Environment Action Programme. As a great deal is being said about Lisbon in this House, I would remind you that one of the objectives to be achieved by the ‘Lisbon Year’ of 2010 is to check the loss of biodiversity in Europe, and that, free-standing though this objective is, it also has socio-economic implications. Speaking as one who comes from a region in which tourism plays a very major role, I can say that our capital consists principally in the biodiversity and natural wealth that our region possesses.
It is important that this new programme should continue to guarantee financial support for the Natura network. Although there is no doubt that the Commission’s choice of the integrated approach in collaboration with the Regional Development Fund has been the right one, I would like to raise the objection that this involves us pursuing different objectives, resulting in a conflict the resolution of which is absolutely necessary if we are to strike the necessary balance between both aspects – rational regional development on the one hand and the protection of nature on the other.
Mr President, the amendments made to LIFE + by Parliament have significantly improved the draft regulation. Increasing the budget tenfold over and above the recommendation made by the Commission is a tangible step towards realising the objectives of sustainable development and also serves the European Union’s strategic objective of halting the reduction of biological diversity by the year 2010.
The budget increase makes LIFE + a substantial independent instrument in European Union environmental policy. In its present form, LIFE + has only been used to shore up ‘current financial gaps’ arising between structural funds and agricultural funds. The promotion of nature protection objectives would, in this case, depend on critical domestic priorities and may be overshadowed by socio-economic objectives.
Both the structural funds and the Fund for Rural Development operate on the basis of allocation of funds to a specific applicant. This leads to a significant risk that activities in areas of great natural value might not be financed due to the absence of a suitable applicant, or due to distance. In the case of LIFE +, it would therefore be more beneficial to operate on the basis of the model that has been used in Estonia for many years, that is, subsidies for activities of importance for nature protection are distributed by place of residence: the recipient of a subsidy does not have to be a landowner, but may be a person implementing an activity of importance for nature conservation.
Member States need the European Union to provide a dependable and long-term financing strategy in order to ensure the protection of the network of Natura areas. If decision-making is left solely to the Member States, the protection of objects of great natural value may be overshadowed by other domestic priorities. In order to avoid this, it is important to leave programming decisions to Member States, while establishing minimum levels of financing of LIFE + activities at a European Union level.
It is essential that we all give our support to the amendments tabled by Parliament, in order to channel the Union’s resources towards the conservation of natural objects of European importance.
Many thanks.
Mr President, Commissioner, I too welcome the Commission’s proposal for simplifying the funding and administration of the existing environmental programmes and, in LIFE +, combining them into one single financial instrument. I, too, am all in favour of protecting the environment and of making whatever financial provision is necessary for it, and I would be happy if we were able today to make generous financial arrangements for the protection of nature.
I do believe, though that the failure of our financial planning for 2007-2013 means that it would be unrealistic to make specific financial demands today, and an illusion to believe that we can. Right now, we do not know how much the overall European budget will add up to. We all know that the whole house, the financial framework, must be standing before we can furnish the rooms. We have given a very full description of the way in which the Structural Funds and rural development, on the one hand, compete against LIFE + on the other.
As things stand at present, we have to ask ourselves which measures it makes sense to promote through LIFE +, and which tasks should continue to be entrusted to the Member States. Should not, for example, the protection of forests remain a responsibility and task for the Member States? Why, for that matter, should the acquisition of land be funded by LIFE + money? The assumption is being made here that the mere acquisition of a plot of land by an environmental organisation itself protects the environment, but what is at issue is not to whom the land belongs, but how it is managed; to put it another way, its management as a FFH area, a habitat for flora and fauna, has to be ensured and promoted, with the resultant tasks and costs being covered by LIFE +. Proper management of areas of land is what protection of the environment is all about, and it ends up being much better value for money too.
I am strongly opposed to the institutional support of non-governmental organisations; LIFE + must not be used to underwrite such bodies’ administrative costs, but to fund projects that are of practical benefit to the environment.
– Mr President, I would like to take my turn in congratulating the rapporteur, Mrs Béguin, and the shadow rapporteurs for the excellent work which they have presented.
The need to finance LIFE + has a clear European dimension and value. The deterioration in the environment and ever increasing environmental issues, often of a cross-border nature, make it necessary to change the pan-European and global approach.
In order to achieve this, it is necessary, together with investments in the environmental sector, for environmental actions under all programmes to be monitored both inside and outside the European Union, in order to ensure they function better and are more fully coordinated. The concept of protection of nature and biodiversity needs to be introduced as a basic feature in thematic priorities for the financing of the LIFE + programme, as a basic line of approach and actions in the new financing tool.
This programme will need to be in a position to finance other actions, such as Natura 2000, which no other programme can cover. Thus there will also be a commitment from other financing instruments to meet such requirements.
Commissioner, I believe that the increase which the European Parliament is calling for is the minimum required for the serious operation of LIFE +, which aims at basic aspects of environmental policy, which are information, awareness-raising among citizens and, most importantly, control of the application of this policy.
. Mr President, I wish to thank the speakers for their constructive remarks and their concerns regarding Natura 2000 in particular. The Commission believes that the current environment programmes have served their purpose. LIFE-Nature and LIFE-Environment have been excellent catalysts but, as set out in the mid-term evaluation of the LIFE programme, have done little for the development of environmental policy.
LIFE + sets out to make a difference. Its purpose is to provide funding for policy development, but it would also permit, for example, local and regional actors to spread best practice for dealing with environmental implementation issues. Spending on tangible environmental investment is best integrated into the funds that have financial muscle, those in rural and regional development areas.
I have already referred to the present success of the Commission’s integration policy. On 21 June the Agricultural Council adopted the Rural Development Fund Regulation. This sets out that farmers and private forest owners can receive compensation for costs incurred and income foregone because of Natura 2000 actions. Under that regulation, as regards farm investments, enhancement of the public amenity of a Natura 2000 area is eligible for support and the drawing-up of management plans relating to Natura 2000 can be financed.
The Council foresees a budget of EUR 82.75 billion to accompany the regulation. At least 25% of that amount – or EUR 22.2 billion – would be allocated to compensate farmers and private forest owners in connection with Natura 2000. Moreover, it is entirely possible for Member States to focus an even bigger share of their national envelope on Natura 2000 financing if they so wish. Two days ago the Commission also adopted the strategic guidelines for both rural and regional spending. The rural guidelines refer to Natura and the regional guidelines, clearly, to nature and species protection. The Commission is, therefore, delivering on the integration of the environment into other policy areas.
Turning to LIFE + and the proposed amendments, the Commission finds it difficult to take into account most of the amendments of the Committee on the Environment, Public Health and Food Safety to this proposal. I am aware of the 44 amendments tabled by that committee and of a further four by the Committee on Budgets. I should like to divide these amendments into three distinct blocks.
First, on scope: unfortunately, the majority of the amendments seek to enlarge the scope of the proposal. This runs counter to the Commission’s agreed integrated approach. Many amendments concern Natura 2000, others set out more precisely what is already indicated in the text, for example, forest monitoring, networking, awareness-raising and NGO financing. In addition, certain aspects, such as eco-innovation are clearly covered by other programmes, in this case by the competitiveness and innovation programme. To contain this in LIFE + would introduce the risk of the double financing of projects, something the Court of Auditors feels very strongly about.
Secondly, on procedure: the Commission could accept some of the amendments in principle, for example those relating to assessing the impact quality of the programme. However, others regarding the adoption of multiannual plans by codecision, would lead to a sclerosis in programme implementation. Clearly, therefore, this could not be accepted. In a similar way, the Commission cannot accept the additional demands arising in respect of the comitology procedure.
Lastly, on the budget, which is the most complex and difficult proposal for the Commission to deal with: the report on LIFE + increases its proposed budget by EUR 21 billion, but an amendment has been tabled to reduce this proposal to EUR 7.35 billion. However, I am also aware that the Committee on Budgets proposed a zero budget for LIFE +. Similarly, the Temporary Committee on the Financial Perspectives did not put a budget figure on the table for LIFE +.
If Parliament were to provide an additional budget of EUR 7.35 billion for the environment, the Commission would do its utmost to ensure that these funds were properly included in the relevant structural programmes, thereby supporting Natura 2000. In its turn, DG Environment would do all it could to ensure that such funds were effectively and efficiently spent on Natura 2000 matters.
Turning to the amendments in detail, the Commission can accept in principle Amendments 9, 32 and 33. The Commission can accept Amendment 25 in part, as amended by Amendment 43. The Commission cannot accept any other amendments.
In conclusion, the LIFE + proposal offers a flexible financial instrument for the environment. I hope that we can find common ground in the short term to take this proposal forward.
Mr President, if you will allow me to briefly react, could I ask you, Commissioner, which side you are on? Did we not all agree to reduce the sum of EUR 21 billion to EUR 9 billion, which really is the minimum? You say, however, that nothing has been agreed in the financial perspectives, while Mr Böge stated that Natura 2000 cost EUR 21 billion. We need to have the guarantee that this EUR 21 billion will indeed be shared out across the budget. We believe that agriculture can take a third and that the Structural Funds can take another third. It is therefore for the environment to take its third.
. You are right that this EUR 21 billion comes from a study that we carried out at the Commission and it proved that we need at least EUR 6.1 billion yearly for these programmes. Of course, Mr Böge’s report had a reference to this. The amount was brought down by the amendment to EUR 7.35 billion for the seven-year period, so actually the money you spoke of before was not made available by this report. Again I have to repeat that, if we had this additional EUR 7.35 billion, we would ensure that it would be spent through the relevant funds for Natura 2000 and the other environment programmes.
I must underline that, with the integrated approach, we are going to use the structural funds, the Cohesion Fund, and the Agricultural Fund in order to get the money we need. The guidelines that were voted on last week and two days ago will really help us in this respect.
The Fund for Rural Development, and especially Axis 2, which deals with land management, will get at least 25 % of the rural funding of EUR 22.2 billion. This will also help greatly with programmes which the Member States have an interest in financing as they have a legal obligation to finance projects relating to Natura 2000.
– The debate is closed.
The vote will take place presently, at 12 noon.
– The next item is the report (A6-0193/2005) by Tokia Saïfi, on behalf of the Committee on International Trade, on textiles and clothing after 2005 (2004/2265 (INI)).
Mr President, Commissioner, ladies and gentlemen, firstly, Commissioner, without implicating you, I can only regret the fact today that neither Mr Mandelson nor Mr Verheugen are present at this debate on an issue that has been at the forefront of the news for several months.
Commissioner, the European textile and clothing industry has a future and trade interests to defend. Following the signing of the memorandum of understanding in Shanghai on 10 June between the European Commission and the Chinese Government, which has been ratified by the 25 Member States, the European Parliament today expresses its opinion on the future of the European textile and clothing industry, a future that we all hope is promising, and that despite the numerous upheavals that the sector has undergone in recent months.
I believe that this framework agreement, this free trade agreement, gives the European textile industries some breathing space. I nevertheless believe that the European Parliament is duty bound to monitor carefully the management and the follow-up of that agreement. Indeed, I believe that we should be able to keep certain safeguards in place and use the defensive trade instruments at our disposal within the context of the WTO when that proves necessary. Furthermore, in the long term, the European Union and the national authorities must contribute to developing measures that will make it possible to capitalise on the production and sales potential of European manufacturers, in addition to ensuring that fair trade rules are respected on the international textile and clothing market.
I will therefore remind you of the maxim that states that a trade policy with the rest of the world should be based on two principles: fairness and reciprocity. From that perspective, and with the aim of remaining competitive in this new trading environment, free access to third-country markets is a vital factor in the drive for growth.
That is why the Commission must encourage all of the WTO countries, apart from the most vulnerable developing countries, to use the Doha negotiations to secure reciprocal market access conditions, which are both fair and comparable, for large-scale textile and clothing producersA firm line must, moreover, be taken against those countries that are still closing their borders to European producers by raising non-tariff barriers to trade. These practices need to be combated using the legal instruments available to the European Union.
With six months to go until the Hong Kong Ministerial Meeting, Commissioner, I would stress the fact that removing barriers to market access for industrial products has to be a key objective of the Doha mandate. It is also crucial, and this motion says so, to protect our European know-how, our European added value. To do so, we must defend intellectual property rights and combat counterfeiting and piracy. The Commission must in fact go on the offensive to ensure that third countries comply with the TRIPS Agreement, particularly with regard to textile designs. Similarly, it is necessary to establish ethical trade based on production processes that respect the environment, health, and labour standards.
Finally, in order to respond to the slowdown in the European textile industry and to guarantee its future and its competitiveness against the US and Asian regional blocs, we have to support the creation of a Euro-Mediterranean production zone in the textile and clothing sector. To achieve this, goods must be allowed to move more freely by applying cumulation of origin across the Euro-Mediterranean zone as quickly as possible.
In parallel with these trade measures, the European Union should implement a transitional practical plan to assist restructuring and retraining for the entire sector, with a view to helping textile-producing regions and safeguarding the future and competitiveness of the sector on international markets.
Commissioner, the European Commission needs to study in detail the points made in this motion and develop the recommendations made therein by introducing practical measures.
Furthermore, on behalf of the European Parliament, I call for the Commission to give a quarterly report, before the Members of this institution, on all of the recommendations issued in this resolution and on the actions that it has undertaken.
Finally, for the future of this sector to be genuinely promising, constant attention must be paid to developing it. That is what I call for today for textiles and clothing, a key sector of the European Union.
Mr President, ladies and gentlemen, firstly, I should, however, like to say that if Peter Mandelson is not here, it is precisely for very good reasons that are, I might add, related to the matter in hand. He was keen to take part in bilateral meetings in Great Britain, where he had the opportunity to meet a number of extremely important ministers, particularly in the context of the WTO negotiations that will be taking place in Hong Kong. His absence from these meetings would have deprived us of certain opportunities to defend the priorities that you outline here. As you know, these negotiations have a direct bearing on the textile sector. I would therefore earnestly request that you excuse his absence; it really is for urgent reasons. It was genuinely worthwhile for him to attend these meetings.
That said, I would like to thank Mrs Saïfi for her excellent report and I welcome the draft resolution. It supports the efforts already made by the Commission to assist the European textile and clothing sector in also taking up the challenges set by the abolition of quotas since January 2005. Our objective is clearly to lessen the impact of a historic agreement on trade liberalisation, which was finalised exactly 10 years ago. We all recognise that the European Union’s trade policy should guarantee the best environment and the best possible conditions for the sector so as to enable it to face the competition on equal terms. The shake-up of the regulatory and trading environment ought to encourage us to turn to the future and go on the offensive, to find new commercial outlets and to create markets, rather than to seek only to protect ourselves from competition on the internal market.
I am now going to address the principal trade issues raised in the draft resolution. Firstly, with regard to Chinese imports, I will speak about the EU-China agreement of 10 June 2005. Following months of negotiations, we are pleased to have reached an agreement with China, which guarantees a more moderate growth in imports in the main categories of products. This gives European industry an additional two and a half years in which to continue the process of reorganisation and adaptation.
The broad support given to the Commission’s approach by the Member States indicates that a negotiated agreement was certainly the best means of confronting the influx of Chinese imports, and this for various reasons. Firstly, most EU products are covered, that is to say around half of the imported products that were liberalised in January 2005. Secondly, there is only a slight difference between the quantities agreed and what would have resulted from the mechanical application of the safeguard clause if it had been implemented. It must be well understood that there was really no alternative solution. Implementing the safeguard measures on a case-by-case basis would have been economically destabilising and politically very difficult. The agreement will provide more clarity, certainty and credibility for businesses on both sides (producers, exporters, importers and retailers) and will promote textiles exports from developing countries and Mediterranean countries to Europe. This agreement is therefore in everyone’s interests.
The question of whether we will refrain from taking safeguard actions in the future and on other products remains. The European Union has not relinquished its legal rights, but it is clear that we have entered into a transaction. We do not rule out possible future actions if they are really justified. Careful monitoring will therefore continue. From now on, we have to focus our attention on the interests of the European Union, interests that we are going to defend forcefully, in the textile sector: market access; intellectual property, the Euro-Mediterranean zone, rules of origin and origin marking.
The action plan on market access, debated by the High-Level Group on 14 June 2005, should be officially adopted and implemented with the emphasis on intellectual property issues. Increased convergence of market access conditions in the textile and clothing sector is also required. It would be advisable to reduce customs duties within the context of the WTO. They should be set at the lowest possible level for LDCs and vulnerable developing countries. Non-tariff barriers need to be tackled effectively: that is a key objective of the WTO negotiations on market access for non-agricultural products the tariff reductions envisaged by the European Union would be acceptable if a significant number of countries, in order ideally to attain a critical mass, made comparable offers in return in terms of market access. The Commission is considering putting forward proposals on origin marking and labelling. These proposals will enable both appropriate information and guarantees on the origin of clothing items to be provided, whilst avoiding placing an unnecessary burden on businesses.
The new system of generalised preferences, which offers preferential access to developing countries, was adopted on 27 June and will enter into force on 1 January 2006. A specific safeguard clause for clothing products has been introduced. It excludes any country recording an annual growth in exports greater than 20%. That clause is the only concession in a global stability agreement that will remain in force until the end of 2008. China has been excluded from it and the status quo is maintained for India.
As regards the reform of preferential rules of origin, the Commission is going to carry out an impact study in the most sensitive sectors, including the textile and clothing sector. We have to measure the effects of change on EU industry and on developing partner countries.
I now come to the Euro-Mediterranean zone. We share your desire to establish a genuine Euro-Mediterranean zone in which goods can move freely and are exempt from customs duties. Since the 1970s, textile products have entered the EU market exempt from customs duties and, in parallel, the Mediterranean countries have progressively abolished customs duties on EU exports. The competitiveness of the Euromed textile industry depends less on customs duties than on competition from Asia, on the preferences granted by the European Union to Asian countries, through the GSP, on the relaxing of the preferential rules of origin and on unfair competition caused by China’s lax compliance with employment law. Although the cumulation of origin has been delayed at the Council, every effort is being made to speed up the procedure and to ensure its entry into force in autumn 2005.
Conclusions: the Member States overwhelmingly supported the agreement reached with China; the industry obtained an additional transitional period to improve its competitiveness both at international level and within the Union, and the Commission is going to monitor the programme of positive actions regularly and thoroughly with a view to securing the future of the European textile and clothing sector.
With regard to your request for regular updates, the Commission will keep Parliament regularly informed of the implementation of its initiatives. That said, I am not going to go so far as to promise you a report every three months, but I believe that it would indeed be quite reasonable for reports to be made to Parliament on a regular basis.
. – Mr President, Commissioner, the import of textile sector goods from China is the first stage of a new phenomenon, which marks the start of an inexorable invasion of Chinese products into European markets. Textiles are the first stage, and other sectors of production will follow.
We cannot deny that Europe does not have any effective response to this new phenomenon, which is a consequence of globalisation. Let us be clear: Europe must compete with parts of the world where products are manufactured by workers earning the lowest salaries. Yet Europe cannot compete – indeed no region can compete – with parts of the world where the currency is kept artificially undervalued, where depreciation on investments is not paid, where energy costs are not paid, where environmental rules are not observed, where slave or child labour is used, and all of this with the collaboration of the national authorities of the country in question.
The EU needs to reconsider its approach to talks on international trade agreements, so as to increase pressure to strengthen corporate social responsibility and to encourage strict compliance with International Labour Organisation rules and conventions, and international conventions on the environment and human rights. These principles must form part of EU bilateral and multilateral trade agreements.
I also fear that textile imports are not being adequately monitored. Information passed on to me by organisations working in the sector indicates that in June 2005 the quantities recently agreed between the EU and China for this year have been far exceeded. I sincerely hope that the EU, in the guise of the Commission, demonstrates very quickly that it is capable of enforcing what has been agreed.
. Mr President, I would like to thank Mrs Saïfi for the work she has done on this report. What we are proposing today to the House is an expression of concern about the difficult situation being experienced by the European textile sector and, furthermore, it proposes concrete measures for dealing with the enormous challenge facing it.
Firstly, we believe that it is essential to demand reciprocity. In other words, we want equal ground rules for everybody, transparency in access to the markets and respect on everybody’s part for social and environmental laws. But, secondly, we are calling for practical support for speeding up the restructuring of companies in order to increase competitiveness and in order to guarantee their future within the new global framework.
We need a restructuring of the sector, which must be promoted at all levels, European, State and regional, and which must be based on social and institutional dialogue. We need to resolve the fundamental problems by means of a modern industrial policy.
This resolution therefore requests from the Commission and the Member States a European strategy on textiles and clothing aimed at improving processes that add quality, at producing innovative and technologically advanced products, at attaching particular importance to trademarks, at increasing efforts in the commercial field, at including the techniques of the new economy and at ongoing professional training.
In order to fulfil these objectives, we will need a European textile plan that includes aid for restructuring and specific resources within the framework of the Union’s funds. Two instruments must make a decisive contribution to dealing with the future of the sector: the launch of the European technological platform, which will allow for the creation of a coordinated strategy in the field of research, and access by the sector to the Seventh Framework Programme, in accordance with the sector’s own specific characteristics, such as the high number of small- and medium-sized enterprises.
European textiles are recognised throughout the world for their quality and their design, they have demonstrated their ability to adapt and now, if they receive the urgent support they need in view of the profound changes facing them, we can proclaim that they have a future.
. – I should like to highlight a number of points and proposals contained in the opinion of the Committee on Regional Development.
Firstly, the abolition of quotas in the textiles sector may have harmful consequences in the EU’s least favoured regions. This is a key sector for the EU with huge potential, a sector that is capable of helping to turn economic and social cohesion into reality. The EU must support this sector as an industry, both at national level and across the Community as a whole.
A Community programme must be set up for the sector, and especially for the less favoured regions depending on it. Support for modernisation and promotion of the sector must be regarded as an objective cutting across EU policies. The safeguard clauses provided for in trade agreements need to be invoked as soon as possible, in order to protect the sector in the EU both at the present time and with an eye to the future. The 'emergency procedure' provided for in the guidelines for invoking the safeguard clause should now be launched, with all the categories affected being included.
I should like to add a few additional points. The prime concern of the so-called memorandum of understanding concluded between the Commission and China on 10 June 2005 is to legitimise the current situation, with its devastating impact on the sector, especially in countries depending on it, and this is something that we find unacceptable. As organisations involved in the sector have said, on the basis of data provided by the Commission, what was agreed in the memorandum has led to exports increasing from 49% in 2004 to the 318% projected for 2005, a far cry from the 8, 10 12.5% figures announced.
Furthermore, by 20 June, reported exports from China had already exceeded the 10 June agreement for almost all products. Inexplicably, the Commission forfeited the right to the safeguard clauses, thus restricting its implementation. The Commission and the Council have acted in a way that has clearly demonstrated their lack of commitment to defending this European industry. They are therefore the main culprits for the terrible situation of thousands of businesses and for the destruction of thousands of jobs, with devastating social consequences. Hence the proposals for amendments that we tabled.
. Mr President, ladies and gentlemen, it appears that an analysis of the completed proposals and a European policy and strategy on the textiles industry are finally taking shape.
That is essential because millions of citizens have been turning to us in recent weeks and calling on us to act on these issues. We cannot ignore their impatience, and at times anger, which is linked to the feeling of living in an era in which the phenomena of globalisation are in the end governed by the United States, used by large countries such as India and China, and paid for, in various ways, by developing countries and by Europe.
It is with this is mind that the report clarifies the fact that the policies and strategies for the textile industry do not amount to state aid or protectionism, but rather to full acceptance of the rules of trade. It demands, however, that everyone should respect the rules and it points out the path to be followed: the opening-up of markets and competition should be seen as an opportunity, but at the same time the European Union needs to enhance its actions for the textile industry, for its modernisation and restructuring, for innovation, for research and for employee training.
The report also calls upon the Commission to adopt a clear initiative on three points. Firstly, it calls for a policy guaranteeing that the rules of free trade are respected within all manufacturing countries, particularly China, and therefore that the state aid or hidden subsidies granted to businesses, which distort competition, are reduced. Secondly, it strongly calls for the recognition and implementation of ethical, social and environmental clauses, aimed at widening the scope of worker’s rights and improving working conditions. Finally, a more effective fight against counterfeiting, fraud and forgery is called for, which must be pursued by tightening up the penalties imposed on retailers and purchasers of counterfeit items and by adopting a traceability system.
I will conclude by stating that we would have liked more clarity on other points, for instance the inclusion of an active strategy for consumer awareness and more precise words with regard to the immediate introduction – and I am pleased that the Commissioner said it – of a mark of origin for all textile and clothing goods, precisely in order to protect and revive one of the strengths of our production. Everything, however, now rests on the policy and on Europe’s ability to make itself heard and respected.
.  Mr President, ladies and gentlemen, a few days ago, the Commission, with our support, succeeded in coming to an agreement with China, the object of which is to protect the European textile industry from a veritable tsunami of Chinese textiles.
There is good and bad in this. It is good that it gives the textile industry in southern Europe some breathing space, but let us also consider the agreement’s negative aspects: by reintroducing quotas, we are establishing barriers to trade, and that is what we always criticise the Chinese for doing.
Who is to determine which importer is allocated which quota? Is it to be done on the basis of ‘first come, first served’, or is there to be preferential treatment for those who already have longer-standing contracts to supply? Are there perhaps other variations? If so, with what justification, and how does the Commission propose to determine that?
What about the supermarkets and traders who, in anticipation of the quotas expiring, have placed big orders in China? Will they get their goods? Will the shelves now remain unreplenished, or will someone pay them compensation if they have to buy their products less cheaply elsewhere in the world?
What about the European textile firms, who, in anticipation of the quotas expiring, have, on the one hand, relocated their production to China and, on the other, have further expanded their marketing and distribution in Europe? Can they get supplies from their own factories in China, or will the reintroduction of quotas be just tough luck on them for having lost their livelihood and been obliged to lay off their workers in Europe?
What about the textile manufacturers who have spent the last few years and their own money restructuring themselves? Will they now be penalised, while the companies that did not face up to the challenge get money from the Structural Funds?
To those businesses that have not so far come to terms with the new on the global markets we are giving a final chance to make good their omission, but it is no part of any European protection and subsidy policy’s remit to be the textile industry’s permanent insurance against the future. We are talking here about what businesses, their managers and workers, are fundamentally for, and so I call on them to face up to this challenge.
. – Mr President, I shall start by commending Mrs Saïfi on her outstanding work. The issue before us is the need to draw up and implement a trade and industry strategy to ensure the viability of the European textiles and clothing industry in the context of the major opening up of the international markets.
For such a strategy to succeed, it will require both defensive and more proactive measures to be adopted. The defensive measures relate to the need to help to regulate international trade in the sector, and in this regard, we welcome all initiatives aimed at ensuring reciprocal conditions of access to markets and at invoking all ethical, social and environmental clauses guaranteeing such proper regulation of the international markets. This is not about protectionism. It is about ensuring that international trade in this sector can take place on the basis of justice and fair play.
Proactive measures must be adopted, because this is also about the worldwide competitiveness of this industrial sector. Such proactive measures entail the EU adopting a more aggressive industrial policy for this sector, which is a hugely important sector. In this context, we also welcome all initiatives aimed at fostering greater investment in research and development, at promoting innovation and at improving access to funding, which is one of the key problems that these businesses have to face.
Over 95% of this business landscape is made up of small- and medium-sized enterprises, and one of the most serious problems that they face is precisely that of access to funding. Against this backdrop, we feel that it is vitally important that steps are taken to invest in technological progress in manufacturing, to create mechanisms for fashion and new services, to invest in technical textiles and in non-technological innovation and to set up a technology platform with a view to strengthening this industrial area.
In this respect, there are, from our point of view, two components that should be brought to the fore: the trade component and the industry component. If the two go hand in hand, it may be possible to make the EU textiles and clothing sector viable. To conclude, I wish to repeat our call for the international markets in this sector to be regulated and the EU must table clear proposals in the context of the Doha Round, and when we say this we are not calling for protectionist measures to be adopted. This is a sector that must be opened up, and that must strengthen its capacity to compete in international markets. Yet we are only talking about regulation of international trade in this sector that has very specific characteristics. It is essential that this take place.
. Mr President, the issue of textiles and clothing after 2005 in many ways marks the demonstration of a new era in world trade practices and the growing strength of emerging economies. This new era is one that belongs to the innovative, those with relevant knowledge and those who are able to recognise changing world climates and adapt accordingly.
There are many well-rehearsed arguments setting out the current difficulties that we are facing in the textiles sector here in the European Union. Whether they are that, as a continent, we simply were not prepared for 1 January 2005, or that the Chinese state involvement in the production processes of its manufacturers distorts true market competition, it is certain that the experience we are having today with textiles will, in time, prove not to be unique. Indeed, I just read a report in  newspaper this morning that sets out details of the first round of imports of 4x4 vehicles from China, at a price that I cannot see any current suppliers ever being able to match in the EU. That is the extent of the competition that we are now facing.
We must recognise that the economic world order is now changing at a pace as never seen before. That creates for us many managerial challenges at EU level and it is here that we, as an institution, must do all that we can to empower our entrepreneurs with knowledge so that they may continue to compete and lead the field in our areas of expertise.
It is not desirable that management of the sort that we have recently had to endure through negotiations with the Chinese should happen again with any of our competing partners. The Commission was right to take the steps that it did, but that is no long-term solution. Our experience should widen our vision, strengthen our position, so that we may seize the opportunities that lie within the management challenges that we face.
I represent a constituency with a long history of leading in the textiles trade. The cotton mills of Lancashire helped form the backbone of the industrial revolution in the United Kingdom. Much of that has changed over the years. Mills that once employed thousands now employ in the very low hundreds. That change started in the 1980s, when changing conditions demanded computer-generated production processes and the longer-term efficiencies that they produce.
It was unfortunate in Lancashire that the management of the process was not provided at a governmental level, and many valued and skilled people found themselves with redundant skills overnight. The vision, lack of provision of knowledge to empower and innovation was not catered for at a national level. The new changing circumstances that we face must not be allowed to be a repetition of that experience, but rather a window in which we evolve our industry.
The report, as finalised by the Committee on International Trade, is one that I am able to recommend to this House. I congratulate the rapporteur.
. Mr President, I thank Mrs Saïfi for her timely report and believe that the end of the Multifibre Agreement poses a very great challenge to a great many countries around the world. The World Bank and the World Trade Organization predict that as a result of the abolition of all quotas China’s share of world trade in textiles and clothing will rise from 17% in 2003 to over 50% by 2010.
Some argue that to date China’s imports have mostly grown at the expense of imports from other third countries which have seen their share of the EU market decrease, but it is already very clear that the EU textile and clothing industry is experiencing significant pressure. According to the European apparel and textile organisation, Eurotex, the sector could risk losing 1 000 jobs a day and up to a million jobs before the end of 2006.
I welcome the steps that the Commission has finally taken to address the problem but I wonder what makes them so confident that a few years’ breathing space will really make any long-term difference. Since the sector in the EU has already had ten years in which to make adaptations to this new reality, what more will they do in the next few years that they have not already done? My concern in saying that is that the Commission is underestimating the size of the challenge we face.
Its response has been to urge European manufacturers to produce higher-value products rather than competing with China on basics, yet China’s ability to climb rapidly the value-added ladder across so many sectors shows how unhelpful this advice is.
The Commission has also failed to acknowledge that this challenge is a systemic one, not a one-off sectoral one. The textile sector is likely to be only the first sector among many. As Mr Karim has just said, we already know that there are many other sectors that are about to cause us concern in terms of Chinese competition. I am thinking of footwear, bicycles, machine components, and also high-tech goods. But if the impact in the EU will be severe, in many parts of the developing world it will be devastating, especially for women who are disproportionately represented in these sectors.
In 2000 textiles and clothing accounted for 95% of all Bangladesh’s industrial goods exports. In Laos they accounted for 93%, Cambodia 83%, Pakistan 73%, the list goes on. The sector employed nearly 2 million workers in Bangladesh, 1.4 million workers in Pakistan. Little wonder, then, that several dozen countries led by Bangladesh and Mauritius made an eleventh hour appeal to the World Trade Organization to save their textile industries. It is very unfortunate that their appeal fell on deaf ears, because China’s deflationary pressures are already driving down wages, pushing global suppliers to reduce their workers’ rights and conditions in a bid to remain competitive.
In the Philippines, for example, the government has ruled that its law on the minimum wage will no longer apply to the clothing industry. The Bangladeshi government has recently announced that it will increase the number of authorised overtime hours and reduce the restriction on women’s night work.
Now, part of the solution undoubtedly lies in pressure on China to meet social and environmental standards, so that its competitive advantage is not based on the appalling exploitation of workers or the environment. But that alone is not enough. The challenge posed by China raises some fundamental questions about the logic and direction of free trade itself and it demonstrates the destruction that happens when a country has not just a comparative advantage but a more or less absolute advantage in so many areas. The old theories about free trade always being a win-win arrangement are shown to be fundamentally flawed and therefore the Commission urgently needs to undertake more research in order to understand these new trends better and formulate appropriate policy approaches.
Finally, I just want to say that I regret that two of the amendments submitted today link textiles and REACH. I think those amendments are very misleading and unhelpful and unfortunately, largely because of those amendments, my Group will abstain on the final vote on this report.
.  Mr President, I cannot fathom the general uproar about the rapid increase in textile imports from China since 1 January this year, for it was clear to all of us that this was precisely what was going to happen. If you open up and liberalise the markets without imposing conditions, you simply have to expect other producers to seize their opportunity and benefit from it by rushing headlong into the newly-open markets.
Just take a look at China’s main imports at present: aluminium smelters, casting machines, presses, moulding dies, and roller mills. What that tells you is that we will have enormous problems in five years’ time – in the footwear industry, in the bicycle industry, in the car industry and in iron- and steelmaking. Not even the stay of execution until 2008 provided for by special safeguard clauses will solve the problem; it will do no more than alleviate it. It is naive to demand the same conditions of competition for trade with China and with other countries. Does that mean that, from 2008 onwards, a worker in the European textile industry will have to take home the same pay as his Chinese counterpart in order to be able to compete? The idea is absurd.
It is both an absurdity and a scandal that the European Union, by going as far as to subsidise those companies that transfer production to third countries, is sawing through the branch on which it sits. The only chance of a solution lies in the complete recasting of the EU’s trade policies. The EU must commit itself to a system of fair trade, and that involves abandoning the unfettered opening-up of markets and liberalisation. A fair balance of interests implies the promotion of trade where it is rational and not an end in itself, alongside the maintenance and promotion of local production and regional economic cycles, not only in our own regions but also in developing countries.
This also involves something for which my own group has called, namely a commitment on the part of the European Union to improved working conditions and workers’ social security entitlements, as also to high environmental standards both in our own industry and in the production systems of our trading partners. This means taking into account, as appropriate, developmental differences between our various trading partners. It has to be said, though, that it is urgently necessary that the Commission’s mandate for trade negotiations be redrafted once and for all. The old mandate, dating back to 1999, has failed twice, in Seattle and Cancún, and it will fail again in Hong Kong. I do not grasp how the Commission is meant – as this report itself puts it – to draw up its future mandate itself.
I endorse the rapporteur’s demand for targeted support for research and development in the textile sector, where priority should be given to the development of safe, chemical-free textiles by way of the consistent application of the principle of mutual recognition, wholly in the spirit of REACH. I believe that there is also a need to ensure that consumers do not become specimens for the testing of textile products derived from every variety of nanotechnology before the effects of this have been adequately researched.
.  Mr President, since the abolition of the import quotas in January 2005, the global textiles sector has undergone drastic change. Alongside spectacular growth in the Chinese textiles exports, there is a deep crisis in the textiles sector within the European Union and in the developing countries including Bangladesh, Cambodia and Laos. I share the rapporteur’s concerns about the considerable growth in the quantity of Chinese textiles on the European market, and call on the Commission to closely monitor the implementation of the bilateral agreement between the European Union and China between 2005 and 2008. Let me underline the fact that this agreement is just the first step in making the global textiles market fair and enabling it to function properly. The Commission must continue the dialogue with Beijing to make it clear that a liberalised world market is dependent on a level playing field if it is to function.
Under no circumstances is it compatible with the principles of the free market that illegal state support systematic export subsidies should be paid, that intellectual property rights should be violated and that a country’s own market should be insufficiently open. These things cannot be explained by ignorance, given the precision with which Beijing reminds the European Union of its WTO obligations. The rapporteur is right to ask that attention be paid to China’s compliance with labour guidelines. In many factories, the workers, including many children, are required to work under appalling conditions. The Commission must actively pursue a policy aimed at improving working conditions in China. That is not only vital for the Chinese workers, but also for textile workers in neighbouring countries. As a result of the Chinese expansion, textile companies in those countries are forced to reduce production costs still further in order to remain competitive internationally.
I do think, though, that it is disappointing that the rapporteur should take so narrow a view of the future of the European textile sector as lying in a Euro-Mediterranean zone. Within the complex global textiles market, the European Union should not primarily focus on cooperation with one region. Moreover, concluding a trade agreement with a country such as Syria is, given the current human rights situation, unthinkable.
The Commission must clearly map the opportunities and threats within the global textiles sector without import quotas and formulate clear policy for the European textiles sector after 2008. Only a commercial and innovative European textiles sector can retain a competitive position on the global market.
. Mr President, ladies and gentlemen, the action launched some months ago by the European Union, which has been hit hard by the intolerable increases in textile and clothing imports from China, has started to produce results by means of the memorandum of understanding. Total liberalisation, however, will only come about in 2008.
The report by Mrs Saïfi, whom I truly thank for her excellent work, rightly insists that the utmost attention continue to be paid to verifying the good will of the Chinese authorities and to keeping a worsening situation under control.
By means of the amendments to the final text, I wished to emphasise a number of extremely important aspects for the European textile sector and for manufactured goods in general.
Suitable penalties today need to be laid down, such as putting a ban on trade with the European Union for a certain period of time for all of those found guilty of illegally importing goods or of importing counterfeit goods, and who are thus implicated in a crime, the severity of which must be judged in terms of its repercussions on European society as a whole, not only on producers, but above all on consumers.
I call for constant monitoring of the Chinese authorities’ commitment to combating piracy the counterfeiting of trademarks and products, and child exploitation, and to ensuring respect for workers’ rights.
Another important problem arises from the fact that the boom in textile exports from China has caused devastating effects in those developing countries whose principal and essential market for placing and selling their goods used to be the European Union, which is now overloaded with Chinese goods. The needs of those countries must also be taken into account as the sector finds a new equilibrium in the next few years, which will be marked by trade liberalisation.
It is the Commission’s responsibility to implement strategies providing vital support for modernisation and enabling businesses to confront, in an informed way and with a clear outlook, a path that is still an uphill climb, particularly for small and medium-sized enterprises.
Liberalisation of the global market cannot occur if the parties involved do not all respect the same rules and the provisions resulting from the agreements. The absence of rules or the failure to respect them prevents fair competition, and, in actual fact, invalidates the very concept of the free market. We are not only protecting an important EU sector of production, but we are also protecting the right of consumers to have access to safe and quality products, and the right of workers to know the true prospects for their future and to have the social clauses implemented with respect for human rights.
The European Union has to forcefully say to the rest of the world that there can be no free market without fair competition, and that in order for competition to be fair, the common rules must be respected.
– Several Members are addressing the Presidency with regard to the serious events currently taking place, of which you may be aware, involving a series of explosions on the London transport network. Several underground stations and several buses have been targeted, and it is reported that there are some people injured, perhaps some fatalities; we do not know any more for the moment.
I understand that Members wish to speak on this matter. I should simply like to say to them that the Presidency and the whole of Parliament are, of course, extremely concerned by what is happening. I simply propose that we do not open a debate now. These events are ongoing. I have been informed about them. I have requested information. There has been yet another explosion only a few minutes ago. A third incident, as the British call it – but it is more than that, it was in all likelihood an attack – has occurred in a London underground station. I believe that we should wait a little while longer before debating the issue, to find out what is happening and to have more information. For the time being, the London underground is completely blocked off, paralysed, closed.
In the meantime, I was very keen to make this announcement to you, and to say that our Parliament is obviously very concerned about what is taking place. I therefore propose that we continue our debate whilst awaiting further information.
Mr President, important as this debate is, it pales into insignificance when compared with the atrocious terrorist attacks in my capital city today. I would like to join, I am sure in the name of all in this House, in utterly condemning that terrorism and in expressing condolence and sympathy to those who have been injured and killed.
We live in an age where terror seems to know no bounds. Coming from Northern Ireland, where we alas have known much of that in our history, one’s heart goes out to the people affected by this morning’s terrible events.
Turning to this subject, Northern Ireland, like many parts of Europe, once boasted a vibrant and large textile industry. Today it is reduced to all but nothing, with thousands upon thousands of job losses. Since trade policy was foolishly handed over to the exclusive competence of the EU, the plain truth is that Member States are powerless to act in the face of cheap imports ravaging their textile industry.
The plain truth is also that the EU has failed the textile industry. The abolition of import quotas on 1 January 2005 has, in the UK and elsewhere, caused soaring imports, especially from China. Whereas we are denied import quotas, China’s state owned factories benefit from export subsidies, state aid and even free electricity, as well as the benefits of its artificially undervalued currency. Little wonder that we cannot compete.
Commissioner Mandelson’s decision to impose anti-dumping duties on certain synthetic fabrics is welcome so far as it goes, but often such fabrics are then further processed in China to give them added value, thereby avoiding the anti-dumping duties. For example, a synthetic fibre that might be subject to that duty is given added value by making it into a roller blind, whereby it escapes the anti-dumping duty and is dumped in the EU at ridiculous prices. That loophole must be closed.
Generally, the Commission needs to be much more robust with China than it has been hitherto.
–Mr Allister, Parliament, which, I believe, in its entirety supports the condemnation of terrorism that you have just made, also expresses every sympathy for the injured, since at present we still do not know whether there have been any fatalities.
Terrorism, since that is apparently what we are concerned with here, will always be met by Europeans who are prepared for terrorists and who refuse to yield. We know that there were several major events in London yesterday, a happy event with London being chosen as the 2012 Olympic city, and the G8 taking place. What has happened, therefore, is certainly no coincidence. Let us then condemn these acts in the strongest possible terms.
Mr President, I too should like to express my sympathy to all the victims. Since 1 January 2005, WTO members can no longer impose quotas on textile and clothing imports. The impact of this measure on the European market has proven to be enormous, both for importers and producers. It is a good thing that the Commission has engaged in dialogue as a means of finding a solution to this dilemma, for by doing so, it has given the European producers some breathing space – no more than that, and nor can it be more than that, for the WTO does not allow any more and is not expected to change its position.
European producers will now have to come up with a real response to the new situation. We need a strategic response to the problems in the long term, because the European textiles and clothing sector, and not that sector alone, has a structural problem. There are many products that are, or can be, produced more cheaply in China, or maybe in other countries too. It is also a fact that China fails to adhere to the WTO rules, and this is a major problem, particularly in the areas of intellectual property, working conditions, the environment and market access. It is because of this that it can produce more cheaply, and the resulting unfair competition is something that really should be addressed. Compliance with the existing rules must be ensured. Many poorer countries have, in recent years, become hugely dependent on the textiles and clothing sector, and they, too, are seeing jobs disappear as they struggle to compete with China. We must prevent the least developed countries from becoming the biggest losers.
Too little consideration, moreover, is being given to the interests of importers and producers who, in response to the post-2005 situation, have entered into financial commitments, sometimes major ones. They should not become the victim of a rescue operation in a section of the production industry. They are entitled to predictability and legal certainty.
Finally, we can, of course, protect our trade position, but always in line with the WTO, and showing due responsibility towards poor countries, and in respect of fair trade, human rights, and the environment. I might add that all WTO members should, in fact, do likewise. My compliments to Mrs Saïfi.
Mr President, over the last three years alone, over USD 20 billion was invested in China’s textile and clothing industry, much of it even coming from our own industries, and its capacity increased by 50%. What that means is that in China, every year, 20 billion articles of clothing are produced, equivalent to four items for every human being on this earth. That sums up its capacity.
Let me now pass on to the social aspect. Women working in China’s textiles industry have a place right at the bottom of the social scale, many earning less than a dollar a day and, moreover, without any rights. Even so, China’s share in global textile markets is soaring. The poorest states in the world are now losing even their textile industries. Africa, stricken with Aids, is losing thousands of jobs a day. The European Union is currently losing a thousand a day. Around the world, over 30 million jobs are under threat of relocation, not to mention the 30 million jobs accounted for by sub-contractors. This is more than just a fundamental change in the world of work; it is a catastrophe.
Things have come to such a pass in China that the country is competing with itself; social security rules are being cut back and businesses are being discharged from their social obligations. While we talk about fair trade and core labour standards, capital can do as it pleases.
The one thing I ask of you, Commissioner, is that you raise the issue of social security at the forthcoming WTO negotiations in Hong Kong. Saying ‘yes’ to liberalisation means that the ‘how’ has to be considered as well. This I say in my capacity as Vice-President of the International Textile, Clothing and Leather Workers' Association, whose members – over 10 million in 110 countries around the world – are devastated by this catastrophe.
– The textile sector was the first sector of EU industry to feel the pain of changes in the global market. New market participants have appeared on the textile market, above all China and India. It is sad to hear statements by European Union officials that when China's membership of the WTO was negotiated ten years ago, no one imagined such growth in China. Textiles and other sectors with problems show that this is not about a single European state's inability to manage its economy. It is a problem for the majority of industrial sectors in the whole of Europe. While having an industrial policy, the European Union only really predicts the general direction for growth and employment. The sectors recommended for expansion are not identified; this is a matter for the Member States. As a counterbalance to China, the rapporteur proposes to concentrate textile production in the Mediterranean region. However, this will definitely not stop China, and Europe will have new competitors. There is a need for an analysis and long-term development forecast of EU industrial sectors, taking into account the appearance of new market participants and the division of markets. I therefore invite the European Parliament to urge the European Commission to prepare proposals to amend industrial policy, to forecast long-term industrial development up to 2030-2050 and to submit recommendations to industry about sectors of the future that should begin to be invested in now. If we do not undertake such measures, a Chinese ‘tsunami’ will devastate industry in Europe.
– We will now interrupt this debate, which will resume at 3 p.m.
Honourable Members, in the last hour, reports have reached me of what now appears to be a coordinated series of attacks on London’s transport system. Explosions have been detonated on three buses and at four tube stations. Deaths have already been confirmed, and many people have suffered terrible injuries. I do not yet have any specific figures, but we may have to deal with many deaths. Reports of attacks are continuing, and they arrive every few minutes.
On behalf of Parliament I want to express our condolences to all those who are suffering the consequences of these barbaric acts. As President of Parliament and a citizen of a country that experienced only last year the horror of this kind of multiple attack, I want to send, on behalf of us all, a message of solidarity to the British people. We all stand with you today. We will never let the atrocities of terrorism defeat the values of peace and democracy in Europe.
I ask you now to observe a Minute’s silence.
– The next item is voting time.
Mr President, ladies and gentlemen, I should like to replace part of the amendment, that is to say that we wish to replace the words ‘priority will be given’ with the words ‘the Commission will encourage’.
. Mr President, on behalf of the rapporteur and under Rule 53 of the Rules of Procedure, I would like to ask the Commission if it is now prepared to accept the amendments of this House.
. Honourable Members, the Commission maintains its position as stated yesterday by my colleague Commissioner Ferrero-Waldner, meaning that the consultation of the European Parliament is required.
. Mr President, in that case, again on behalf of the rapporteur, I should like to ask the House to refer this back to committee for further consultation.
Mr President, I believe that the European Parliament has a duty to respect the deceased. At this very moment, a serious of new explosions is taking place in London. That is an attack against the entire Union, which cannot refrain from making contact with the current Presidency of the European Council.
. Mr President, I rise under the same rule, for the same rapporteur, and I put the same question to the Commission, please.
.I, of course, take account of Parliament’s position and will not fail to communicate it to the College.
. Mr President, that may be half a step forward, but I should still like to refer the matter back to committee for further consultation.
. Mr President, I should like to clarify that, by way of this report, we recommend that the European Parliament reject the agreement on the transfer of passenger data between the EU and Canada. That does not mean that the agreement cannot go ahead, even if we vote against it, because we are only being here.
You may recall that the European Parliament last year rejected a similar agreement with the United States on grounds of both substance and procedure. The agreement was signed nevertheless and this House subsequently took the Commission and the Council to court. The case is pending and a court ruling is expected by the end of this year.
I need to underline that the agreement with Canada is much better in substance. We recognise that a good deal has been negotiated by the Commission. However, the Commission chose the identical procedure as it did in the case of the agreement with the United States. Both the European Parliament and the national parliaments are effectively being sidelined. The Commission should have chosen the assent procedure instead.
The Committee on Legal Affairs unanimously endorsed the view that the Commission has chosen the wrong legal base. If Parliament were to accept this procedure now, it would basically undermine the pending court case.
I reiterate, by voting for this report, the Council can still go ahead with the agreement. In other words, rejection by the European Parliament does not in any way jeopardise the agreement but, at the same time, Parliament remains coherent with its earlier positions and will not undermine the court case.
Therefore, I kindly ask you to vote for this report.
. Mr President, there is a split vote on Amendment 2 to paragraph 26. The first part is up to the word ‘market’ and then the rest of the amendment would be deleted, so it would be similar to the original form in committee.
I propose that the first part be adopted. The second part would not be adopted; it would be rejected.
. Mr President, there is a linguistic problem in this amendment. I should like the word ‘and’ changed to ‘or’, so that this is the least of all possible reasons why a clearing and settlement service can refuse access. So ‘and’ should be changed to ‘or’ in the English version – the original version – and then in all the other language versions.
– That concludes voting time.
– Mr President, I should like to make a practical proposal: we were unable to vote on Mrs Saïfi’s report on the textile industry this morning and I know that it is scheduled to be put to the vote this afternoon. I believe that, given the considerable implications of the textiles issues, not least for employment, we ought not to vote on such a matter rather hastily this afternoon. I suggest postponing the vote to the next part-session.
Mr President, I think Mr Wurtz has got it absolutely right; what matters is not that we have not yet brought the debate to a conclusion, for that is in order. What matters is that, instead of holding the vote today, we should wait until the next part-session, which will be in September, and vote then. I strongly support the motion.
– Mr President, I very well understand the arguments put forward by my fellow Members: they are right that the textiles issue is a fundamental one. I should simply like to remind you that the part-session in Strasbourg concludes on Thursday afternoons at around 5 p.m. and that Members should be in attendance. Requesting such postponements means finally accepting that we do not work up to the end of our part-sessions as they are scheduled. I genuinely regret that.
Mr President, I had asked to speak even before the declarations of vote on the order of business. I would like to put to you the straight question as to whether it really is legitimate to move the adjournment of a vote before the end of a debate. I do not believe that it is. I believe that this should have been moved only once the debate was over, or, alternatively, that we could have voted this evening, and I would ask you to check this before then. In that case, we would have to include in the closing vote another vote on the motion for adjournment, for it was, or so I believe, irregular to vote on that in the middle of a debate.
. I'm voting today for my Report on the initiative by the Grand Duchy of Luxembourg with a view to adopting a Council decision adjusting the basic salaries and allowances applicable to Europol staff because we have received some assurances that there will be a greater level of accountability and transparency in the way that Europol's activities are conducted. Europol is extremely important to European citizens and to the European Parliament. Its activities on issues such as drug trafficking, illegal trafficking of human beings and other organised crime is vital work which has increasing importance with the enlargement of the EU and potential further enlargements. In voting for my Report, I have noted the EP Hearing with the new Director in June 2005 of Europol and the EP visit to Europol's Headquarters in April 2005. It is important we support the work of Europol, but that, in turn, the Council understand the urgent need for accountability and transparency in Europol's core work. At present we have not yet achieved this level of accountability.
Mr President, I just wanted to make it clear that I twice voted against Amendment 43 when we voted on the Isler Béguin report, not out of any ignorance of the content or of the proposal by the Committee of the Environment, Public Health and Food Safety, but because we should ask ourselves the fundamental question of whether individual committees should now, while we are in the middle of a debate on the financial perspectives, be able to adopt resolutions that go against what we resolved in relation to the Böge Report.
We will only have any clout in our negotiations with the Council if we, no matter how legitimate the individual committees’ opinions may be, do not, in anticipation of the decision on the financial perspectives, sabotage the basis on which our decisions are arrived at. It is for that reason, bearing in mind our negotiations on the financial perspectives, that we have voted against.
Mr President, having voted against the Isler Béguin report, I wish to make clear that I am in favour of protecting the environment and also of the financial settlement, which is absolutely necessary. I also favour keeping to the position we arrived at on the financial perspectives, as laid down in the Böge Report. I am, however, opposed to the institutions giving support to environmental associations or non-governmental organisations, and against the European Union taking upon itself any more functions.
Even in protecting the environment, subsidiarity must be the order of the day. Primary responsibility for it lies with the Member States. That applies to forestry policy, and also to the buying-up of land for nature conservation. When money is tight, we have to concentrate on what is essential, that being support for the environmentally-responsible management of land.
. The Commission’s proposal concerning the Financial Instrument for the Environment (LIFE +) falls short of what is required, in terms of financial resources, and it is unacceptable that it fails to cover the Natura 2000 component.
The report adopted today improves considerably on the Commission’s proposal, by introducing, with improved funding, the nature and biodiversity component, which covers the creation, preservation and management of Natura sites, (the network of the most important nature sites in the EU), thereby helping to achieve the objectives aimed at halting the loss of biodiversity by 2010 and beyond.
The amendments that have been tabled clarify the objective of the LIFE + project. It provides for drastically reducing greenhouse gas concentrations in the atmosphere, protecting Europe’s forests, providing more information on the environment and increasing the involvement of European citizens in achieving environmental aims.
The question now is whether this ambitious project can be implemented with the existing resources and political will.
. I voted for this report. Life + is the key instrument for the development, implementation, monitoring, evaluation and communication of community environmental policy and legislation. It will notably support the implementation of the 6th Environment Action Programme. We must ensure that a proper budget is established for Life + commensurate with its ambitious goals.
. The commitment shown by the EU to addressing environmental issues is, broadly speaking, worthy of our support. It is our responsibility to try to leave a habitable world for future generations; for this reason, the abuse of resources as though there were no tomorrow is disgraceful. Nevertheless, one must distinguish between policies to protect the environment and policies that bring the environment to the centre of the stage as though it were the only issue that existed. There are other key areas that we must not overlook, such as people, economic needs and development needs.
In this context, I broadly share the concerns that Parliament has expressed both in committee and in plenary debate, especially given that the common agreement is a reasonable one. We protect the environment because we put people first. That should be the principle guiding what we do.
. There is much scepticism about the European Union among the Swiss public, who fear the loss of their political rights and do not want to allow anything to be imposed on them. To date, the Alpine state has taken the wise course of entering only into bilateral treaties, as a result of which it enjoys a privileged partnership with the EU, something that is also to be recommended to many other states who want to retain their sovereignty and characteristics.
The EU, racked by crises, slides on one banana skin after another, thrown into disarray by the German visa scandal, with the double ‘no’ to the Constitution and unresolved budget issues following close behind. It has to be said that this very rejection of the constitution may have made it easier from some of the Swiss to vote in favour of Schengen and Dublin, as it is more probable that they will come to like a loose federation of states than a centrally directed single state.
Against the background of prevailing suspicion, the veiled threat of Schengen/Dublin is not exactly likely to foster trust, the result being that everyone knows that they will have to vote in September on the extension of the agreement to the new Member States of the EU.
It is precisely this ignorance, and the all too obvious steamrollering of sovereign decision-making that causes the European public such concern. It is not acceptable that support grants worth millions and deceptive promises should be employed to entice new Members or bind countries closer to the EU, thereby robbing them of the option of going their own way outside it.
Mr President, speaking on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I wish to welcome the agreement between Europe and Canada on the processing and forwarding of Advance Passenger Information and Passenger Name Records data, which we regard as thoroughly well-balanced. It represents a decisive step in addressing the sensitive issues of global security and the fight against international terrorism, of which we have seen another lamentable example today.
The PPE-DE Group has abstained from voting today, this being our chosen way of protesting to the Council at the short deadlines, which are scarcely credible and leave no time for the debate that needs to be held.
Our protest is directed solely at the procedure. We want this agreement, for on it depends the security of the citizens whom we in this House represent, and the way we have voted is intended to reflect that. I would like to express our congratulations to the Commission on the agreement and on the proposal, as also to the rapporteur.
. I welcome the substance of the agreement with Canada on the use of Advance Passenger Information (API) / Passenger Name Records (PNR) data of passengers on flights to Canada.
I particularly welcome the principles of non-discrimination and reciprocity, the possibility of jointly reviewing the execution of undertakings made, and the fact that data transferred are limited by the ‘push’ system, which sets a positive example to other similar agreements such as the one with the USA.
I am delighted that, unlike the USA, Canada has a legislative data protection system, including supervision by an independent data protection Commissioner. I also welcome the fact that Canadian law allows citizens rights of access, rectification and even opposition as regards any personal information relating to them, and that the Canadian commitments extend this right to EU citizens who are not present in Canada.
I support Mrs in ’t Veld’s outstanding report and its proposals, and I agree that we need to wait for the Court of Justice’s ruling on the USA PNR case.
Mr President, I voted in favour of the resolution on the political situation and independence of the media in Belarus. I am grateful to colleagues from different political parties and different political groups who supported this resolution. I look forward to the Commission’s concrete actions to provide, as soon as possible, the necessary assistance to begin the broadcasting of independent radio programmes to Belarus from abroad – from Lithuania, Poland and, possibly, Ukraine.
. One of the direct effects of the most recent EU enlargement has been that politicians, the media and the people have increasingly turned their attentions to the countries that are now the EU’s closest neighbours. One of these is rightly Belarus, where events over a number of years are cause for serious concern. As was abundantly clear recently with Ukraine, the EU is capable of using its influence to promote successful transitions to democracy. This idea lies at the root of the concerns expressed in the resolution that was adopted in this House and to which I gave my full support.
Mr President, ladies and gentlemen, I hope that within our Europe we will never again have to witness a war against the sovereignty of a State. I hope that a situation never again occurs in which a national economy is crushed with the connivance of the World Bank, in which extortionate conditions are imposed one after the other, and in which public and state-owned enterprises are despicably expropriated or put out of business. I hope that everyone still feels shame for one of the most ignoble pages in the history of Europe, which caused death, misery and instability in the Balkans. With this in mind, I abstained from the vote on the hypocritical resolution on Srebrenica.
. Ten years after one of the lowest points in recent European history, we should try to remember and learn from the terrible events of that time, and to understand two enormously important points: firstly, we should appreciate that peace, which most people nowadays take for granted, is a fragile gift, and secondly, great strides forward have been made in these ten years. Right now, our duty is to remember the horror and the part played by those who encouraged and carried out the massacre, to remember the fact that there were organisations that failed to protect the victims and to learn from the mistakes that were made.
. The massacre in Srebrenica, Bosnia, ten years ago should never be forgotten. In July 1995, the Bosnian Serb army took control of the small spa town which had been declared as a UN ‘safe area’. Within five days 7 000 men and boys were brutally murdered. This was the worst case of genocide in Europe since the Second World War. A decade later and still the men who ordered the massacre are at large. The EU must do all it can to put pressure on the relevant authorities to capture and put to trial those responsible for this atrocity.
.– Τhe Communist Party of Greece voted against the unacceptable motion for a resolution on Srebrenica because it endeavours to exonerate the murderous war by NATO against Yugoslavia and justify the crimes against its people, who were dismembered by the intervention by the American and European imperialists, initially causing war within the country and then the NATO attack. It is using Srebrenica to launder this dirty war and to legalise forthcoming movements to redivide the Balkans and imperialist interventions planned in the area as a whole.
An effort is being made to sanctify the US-inspired special tribunal set up in The Hague, the 'bill of indictment' of which has collapsed and been ridiculed.
As far as Srebrenica is concerned, we would point out that:
? the reasons for the foreign imperialist intervention cannot be concealed;
? the people remember that the bomb in the market square of Sarajevo which exacerbated the war was the result of action by foreign secret services.
The reference in the resolution to Srebrenica as the greatest post-war crime is a blind forgery of history, because the greatest post-war crime of imperialism in Europe to date is the slaughter of Yugoslavia.
Politically, those with moral responsibility for the war, for the bombing of the maternity clinic in Belgrade, the intensive care unit and the school in Alexinatz, for the slaughter of civilians, for the use of cluster bombs and for the destruction of infrastructures are the American and European imperialists.
. One of the key areas of our relations with the Far East is the embargo on arms sales to China, which I support, although I am aware that this is, more than anything, a symbolic gesture, given that, even without European arms, China remains a threat to Taiwan, and that China still commits an alarming number of human rights violations.
China’s power – both now and in the future – is not exclusively military in nature. It is now a growing economic power that uses a huge amount of energy. It is a demographic power. It is a diplomatic power, in view of its permanent seat on the United Nations Security Council and its diplomacy and cooperation policy of helping developing countries without imposing any kind of democratisation process; far from it in fact. Consequently, rather than simply discussing whether or not to remove the embargo, the EU needs to think strategically. Our prime objective is to ensure that China becomes a democracy. No democracy poses a threat to us, whereas a military, diplomatic and demographic power with huge economic strength and without democratic checks and balances might pose a medium- or long-term threat.
Mr President, I was unable to support the conclusions of the resolution on landmines, although, as someone who has been involved in development cooperation, I share this concern and I regard the use of landmines in developing countries as a great tragedy.
I represent an EU country that is committed to fulfilling its obligations under the Ottawa Treaty by the year 2016. By that time we will have scrapped the world’s safest and least destructive mines, which protect our 1 324 kilometre long border with Russia. The mines have not just been left in the ground unsupervised: they are in storage and guarded. When they were placed in the ground during the war, precise maps were produced so that they could be deactivated later on. No civilian can tread on a Finnish mine or accidentally step on the tripwire of a deactivated mine. Images of children with mutilated limbs do not apply to conditions in Finland. Countries where that happens cannot be part of the Ottawa Treaty. We already know that our defences are weakening substantially. We will have to find a substitute system with the same function but a different name. Our problem is therefore one of semantics.
One might ask what logistic strategy adheres to a set of morals that insists on the destruction of the present antipersonnel mines but agrees that some replacement system should be acquired. The purpose of warding off and destroying the enemy does not alter the fact that this weapon system is to be exchanged for something more modern, more expensive and more effective. The new systems are not in any way less lethal instruments of death than the current land mines. Their purpose is to prevent the enemy’s advance. In resolving the problem we should focus more on the use of mines as instruments of terror than the equipment itself.
. Anti-personnel mines are among the most heinous devices used in warfare, as they, often invisibly, extend the horrors of the conflict into the future. We therefore naturally wish to express that we are committed to ensuring the success of the Mine Ban Treaty, and that we share the concerns that Parliament has raised in this regard. Our displays of concern and commitment to the success of this Treaty are not enough, however. Countries such as EU Member States must commit themselves to providing direct support for the victims, who are usually in countries with terrible development problems such as Angola.
. The PPE-DE Group abstained on the resolution tabled by the other political groups on anti-personnel landmines largely because we do not support those parts of the resolution which call for a widening of the anti-personnel landmine campaign to include anti-tank mines and other categories of munition, which are currently required in the inventories of our responsible armed forces.
These weapons are, in any case, under consideration by the parties to the Convention on Certain Conventional Weapons (CCW) – a highly responsible group which is examining matters such as detectability, fuse design and self-destruction in order to minimise collateral effects.
We attach importance to maintaining a broad consensus on the anti-personnel landmine issue, and therefore remaining focused on what really needs to be done – making safe those areas in many parts of the world where mines are a threat to the civil population and an obstacle to economic development and assistance to mine victims.
. The illegal and unsustainable exploitation of forests has a devastating effect on both mankind and nature. In vulnerable regions such as the Amazon, Central Africa, South-East Asia and Russia more than half of the logging activities are illegal. The government of Brazil announced last year that the destruction of the world's largest tropical forest, the Amazon, proceeds apace. In the 12-month period ending last August, farming and logging, much of it illegal, destroyed 10,000 square miles of forest. This was the biggest one-year loss since 1995, when the Amazon shrank by about 11,000 square miles.
Internationally the EU has committed itself to protect the last ancient forests and to fight the illegal exploitation and trade of timber through CITES, WSSD and CBD.
In May 2003 the European Commission published the Forest Law Enforcement Governance and Trade Action Plan. I urge them to speed up implementation of this important initiative.
. My intention was to abstain on the vote on the resolution as a whole on the Kauppi report.
. I welcome this report as a contribution to finding a way forward in completing the Internal Market for financial services, specifically in the area of clearing and settlement for Securities Transactions.
A common regulatory and supervisory framework for clearing and settlements is necessary for the further integration of the single market in financial services. This report sets out a reasonable approach to devising such a system.
Mr President, ladies and gentlemen, what I have to say on the subject of the vote on Bulgaria and Romania I say on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, and it is that it was our group that was the motivating force behind yesterday’s debate. We wish to stress that the previous enlargement of the European Union was a great success, and that is what we want the accession of Bulgaria and Romania to be. In no group in this House were there as many votes in favour of the accession of Bulgaria and Romania as from our group, the PPE-DE. We want it to succeed; we also want the accession treaties to apply as a whole and to their fullest extent.
We have taken a different view as regards the observers. The Conference of Presidents, meeting on 9 June, decided that the observers should come on 26 September. Let me make it quite clear that the idea of inviting observers – that is, from the ten countries that are now Member States – originally came from our group. We are firm advocates of the idea that countries due to join us should send observers.
We would, however, have preferred it if the observers were to join us in this House one year prior to accession, as once did the observers from the ten new Member States. There would have been an opportunity, when we moved the debate on Monday, to inform the House that its President had already, and without our knowledge, extended the invitations. This was something of which we needed to be informed.
This state of affairs has prompted us to withdraw our motion and both the changes to the vote for which we had asked. We would have been glad if the House had been able to arrive at a common position. As most members of our group were in favour of abstaining from the vote, we did not vote in favour of the joint motion. As democrats, we will of course respect the majority that has resulted from it; we will welcome the observers and look forward to working with them.
Mr President, I voted in favour of the resolution on the admission of observers from Bulgaria and Romania to the European Parliament. I believe that that is an extremely important step forward towards the day marking the full membership of these, the last two ex-Communist states, which, in my opinion, ought to have been accepted with the other eight countries on 1 May 2004.
Within the Italian national anthem is the line ‘’, which – I will say it for the benefit of the interpreters – means ‘let us all join together for the coming battles’. The terrible news that we received a short while ago from London prompts me to say that, if all of the European Member States remain united, we will be able to defend ourselves far better from the insane attacks against democracy, as is happening at this very moment in London.
Mr President, further to what has been said by our group chairman, I would like to say that I abstained from voting on the resolutions on Romania and Bulgaria, as the fact that the President of this House had already, on Friday, sent a written invitation to the observers meant that neither resolution actually has a procedural basis any more.
We in the Group of the European People’s Party (Christian Democrats) and European Democrats have responded to this change in the procedural basis by withdrawing the resolution, and that was the right thing to do. As the other side had not done likewise, and the resolutions – to the substance of which we were not opposed – had already been taken, and the deeds had been done, it was not necessary to draft a new resolution. I always work on the principle that, if you have sent someone an invitation, you cannot withdraw it if circumstances have not changed. While we extend a warm welcome to those to whom the invitations have been sent, and look forward to their working with us, we do believe that what is more important than any date is that equal treatment should be given to all acceding countries, that rules should be obeyed and that their substance should be taken seriously, for, if that were not the case, the public would get the idea that we did not treat everyone equally.
I have to reiterate that it was incumbent on the President of this House to inform us during Monday’s debate of precisely what he had done. Had he done so, we would have saved ourselves a great deal of recrimination, upset and misunderstanding both before and during this debate.
. I warmly welcome this resolution on observers from Bulgaria and Romania.
The presence of observers from the Bulgarian and Romanian Parliaments can make a useful contribution to the preparations for a successful accession and I look forward to their arrival.
. Mindful of the state of negotiations on Bulgaria’s prospective EU accession, of the difficulties that remain to be overcome and of the most recent accession processes, I feel that, although this process might take longer, the same conditions should be set for Bulgaria and its politicians as those set for other countries at the same stage. I therefore welcome the decision adopted by the Conference of Presidents on 9 June to invite the parliaments of Bulgaria and Romania to appoint parliamentary observers and to welcome those representatives from 26 September 2005 until the countries formally join the EU.
. The European Democrats and many others within the PPE-DE Group fully supported the joint motion and acted to oppose negative proposals, which were then withdrawn. We regret the fact that this issue was unnecessarily brought before the House at this stage.
We confirm our commitment to the early enlargement of the EU to include Bulgaria and Romania and to welcoming parliamentary observers from these countries in September. This is as soon as possible after signature of the Treaty of Accession, in accordance with precedent.
We all recognise that much still needs to be done if Bulgaria and Romania are to be ready for accession on time. But at this stage it is most unhelpful to talk of delay and prematurely to raise the spectre of safeguard clauses. In this regard we reiterate the need to ensure that each country is dealt with on its own merits.
The elections in Bulgaria on 25 June produced an unclear result. It is most important therefore that a stable and broad-based coalition Government, with strong elements of continuity, is put in place as soon as possible to implement the necessary programme of modernisation and reform with urgency and effectiveness.
We shall continue with the debate on the report by Mrs Saïfi, on behalf of the Committee on International Trade, on textiles and clothing after 2005 [2004/2265(INI)] (A6-0193/2005).
– Mr President, allow me first of all, because we are resuming this debate in very distressing conditions, to offer my sincere condolences to the families of the victims of the attacks that have taken place in London, the terrible consequences of which we are learning minute by minute.
To return to our debate, the major importance of which was stated this morning, my group, through Caroline Lucas’s speech, has stressed the extent to which it supports the series of temporary measures that are being proposed. That said, I should like today to highlight certain points that appear to me to be essential. The first concerns two paragraphs in the report that seek to minimise the scope of the REACH Directive, and which we consider to be totally unacceptable. Those two paragraphs actually make a very clear recommendation to limit the scope of application of the directive in order to prevent its having – supposedly – harmful consequences for the textile industry and its competitiveness. I would remind you that the draft REACH Directive, currently being debated in Parliament, proposes to record, assess and monitor the use of chemical substances that could be harmful to our health and our environment.
These references are therefore completely unacceptable, because we do not believe that the competitiveness of our industry can be increased at the expense of health, the environment and employees’ working conditions. It is all the more unacceptable given that in my region, for instance, the Nord-Pas-de-Calais, which is hard hit by the restructuring, we are unfortunately well versed in this type of debate, which advocates curbing environmental demands in order, so they say, to protect jobs. That systematically results in a social and environmental disaster. I am referring, of course, to the very high number of asbestos victims. I am also thinking of the Metaleurop affair, which was the subject of a major debate in this House, and which caused the inhabitants of the region to lose their jobs, their health and their soil, unusable for years.
This attack against the REACH Directive is therefore entirely misplaced, all the more so since it is expected that its effect on the textile and chemical industry in general will be to foster and drive the capacity for innovation. Our discussion ought to be much more focused on the competitive advantage resulting from the low cost of producing textiles products in China. In fact we should be aware that these low production costs are due to the exploitation of Chinese workers and to the violent suppression of their demands.
Allow me to refer to an extract from an Amnesty International report, a relatively recent one since it dates from 2002, which states very clearly that in private companies in China overtime is not only compulsory, but is also unpaid, and that certain factories impose fines on those refusing to work overtime or arriving late for work. Chinese workers work between 10 and 12 hours per day and their accommodation and food costs are often deducted directly from their wages. It is not unusual for businesses to withhold wages for sometimes two months, or to keep the identity cards of certain workers for several months. In short, trade unions are hugely repressed.
Since we have a structured dialogue with China on human rights – talks moreover took place last week – it seems to me that we ought to highlight the freedom of trade unions. The numerous trade unionists today incarcerated in Chinese prisons ought to be the subject of protection measures, protection measures provided for in the EU Guidelines on Human Rights Defenders. This is an entirely crucial factor in the debate, which, I believe, has been unjustly concealed.
– Mr President, since 1 January, hundreds of textile workers have found themselves thrown onto the streets, and tens of SMEs/SMIs have disappeared together with their know-how. It is hard to say, but it is not the trousers and T-shirts imported from China that should be counted, but the jobs destroyed and the lives shattered.
When we hear the Commission and the Council of Ministers say, ‘we are not aware, we were not aware, we could not be aware, it is China’s fault’, I can only cry out: but who are they trying to kid? The decision to abolish the quotas was taken 10 years’ ago with the agreement of all of the governments. China has been part of the WTO for nearly four years. Over the past two years, nine out of ten textile machines have been bought by China. Ultra-modern factories have been built there thanks to direct or indirect capital investments, including from Europe. The European governments and institutions knew all of that and have done little or nothing at all. They are therefore entirely and jointly responsible.
The pitiful agreement that Commissioner Mandelson reached with the Beijing authorities will not change anything. The ineffable Commissioner Mandelson is like Molière’s doctor: he waits for his patient to die in order to ascertain his illness. However, can the general interests of Europe be reconciled with the specific interests of the City: invest in China, Turkey or elsewhere?
Today it is the textile industry, but tomorrow it will be the car industry or perhaps the aeronautics industry, as China already manufactures Airbus doors and builds regional aircraft that compete with European, Canadian or Brazilian products. You were surprised by the instinctive rejection of your ultraliberal constitution by the majority of those rare people in Europe who had a vote! This overwhelming rejection is, however, the people’s punishment for your policy, including that relating to the textile industry. The public do not want that policy to become the basic law of the Union.
In order to save and develop our textile industry, it is time for a change of policy. After introducing a moratorium on the lifting of quotas, the Commission is duty bound to boost and assist research and development and training efforts in this sector. The European Central Bank ought to encourage the introduction of low-interest loans for SMEs/SMIs in the sector, promoting employment, research and training. The Union should take measures to prevent imports of goods produced by children or slave labour or by workers denied their freedom to participate in trade union activity, and to impose a tax on social dumping. Finally, emerging countries should be given assistance to develop their internal markets.
– Mr President, having congratulated the rapporteur, Mrs Saïfi, I would like to note for the Commission's benefit specific points of dialogue, agreement and/or disagreement with regard to the strategically important European textile and clothing sector.
I am in favour of opening up markets; I am against neo-protectionism, but in favour of the principle of reciprocity. I am in favour of abolishing quotas, but with a parallel obligation to undertake symmetrical obligations with regard to duty-related and technical barriers.
I am in favour of international competition, but against all forms of its distortion, in favour of free but balanced trade, but against infringements of intellectual and industrial property rights, against imitations and piracy and against aggressive practices of economic, social and ecological dumping.
I am in favour of agreed solutions with China and memoranda of understanding but, at the same time, against the fragmentary approach being taken to aggressive Chinese exports to Europe. I am against what is still, to a large extent, a closed and non-transparent market in China, the maintenance of high import barriers, the application of unfair practices and the lack of adequate cooperation on fundamental investigations into dumping practices.
I am in favour of the immediate implementation of the Euro-Mediterranean trade zone on the basis of the principle of reciprocity. I am in favour of adequate Community financing to strengthen research and innovation, especially in the less advantaged areas of the European Union.
The pros and cons – and these are not all – are the topical parameters of a real challenge in relations between the European Union and China and a challenge in general for the world trade system.
To close, I should like to express my sympathy to the families of the victims in London and to add my feelings of repulsion about the incident to those of the British Presidency.
Mr President, Commissioner, ladies and gentlemen, the calamitous effects of the latest round of liberalisation in the textile sector on 1 January 2005 made action urgently necessary, and I am very glad that the Commission has done something. Although it deserves a great deal of praise for the speed with which it initiated negotiations and took steps to deal with the situation, these steps could have been more far-reaching and could have been taken sooner.
I would like to highlight the important role this House has played in this respect. It was what we did that compelled the Commission, even more than it would have been, to have recourse to these measures. Left to themselves, they might well have done rather less. It is, though, to challenges such as these that European policy must respond.
Here in Europe, we enjoy the great advantage – and it is one of which I am glad – that our consumers are surely among the most mature in the world, and so they should be given the chance to decide what and how to buy, on the basis of far more information and with greater ease. We should give thought to the possibility of introducing a ‘made in Europe’ label, which would be able to be carried only subject to certain very stringent criteria being complied with, first among them, of course, compliance with international labour standards, along with social and environmental standards and a ban on the use of child labour.
If we succeed in this, we will also be able to find another way to respond to this development and make the world rather more socially responsible and cleaner.
Mr President, ladies and gentlemen, I believe that this debate, which is unfortunately being conducted in a rather deserted Chamber, is important because it relates to one of the most significant sectors for European industry and therefore for the economy and citizens of Europe.
It is a sector that has been going through a serious crisis for some years now; the crisis has now been accelerated by the introduction of new trade agreements and the fall of many customs barriers, but the sector had already been experiencing great difficulties for a long time.
It is an important sector in terms of volume of business, the number of workers, its distribution in various European countries and its particular concentration in certain regions. As a consequence, a crisis within that sector leads, in a number of local situations, to nothing short of a crisis for the economic and production system.
As we have already stated on other occasions, we too felt that the Commission’s intervention came slightly late in the day. People had already been calling for it for some time, with the data in hand, in view of what was taking place with regard to imports and their volume.
Despite this criticism, however, we welcome the action taken by Commissioner Mandelson, whom we invite to oversee not only the agreement reached and its implementation, but also what is happening with regard to other categories of products. In actual fact, the issue has not been resolved once and for all, and what has been done for a few categories of products, somehow containing the situation, could be required in the coming months for other categories of products.
For now we must not waste the time we have gained and we must make use of the recommendations originating from the high level group, from cooperation with entrepreneurs and social partners and from the ongoing talks. Action must be undertaken to promote the restructuring and reorganisation of that sector, so as to overcome a profoundly structural crisis. I refer in particular to employment, to professional training, to credit assistance, and to all of those innovations that can help such an important sector for Europe to remain that way.
Mr President, ladies and gentlemen, dark clouds have hung over the future of the textile and clothing sector ever since Europe and the nation States have been subjected to the dictatorship of the World Trade Organisation, have been enslaved by the free market and the rule of finance over the economy and politics, and have therefore assented to globalisation, which has also often been glorified in this House. As a consequence, they have given up protecting industry, production and national labour.
At the moment, the prospect of exporting many European goods and services has almost been wiped out, because it is impossible to withstand the competition from the so-called ‘Asian Tigers’ with regard to markets in developing countries. Added to that is the fact that we are subjected to unparalleled competition within our internal markets, both as a result of goods imported from the countries mentioned, and because of the diabolical mechanism allowing European producers, who have perhaps also benefited from government funding for their activities, to relocate production and to import and market their products in the countries in which the brands originate.
In view of the terrible predictions made by industry associations, and taking into account that in the absence of national sovereignty, imposed by this bureaucratic Europe, initiative measures cannot be taken by individual Member States, the Commission must expedite policies and directives supporting European businesses and employees in the sector, and prevent the marketing in EU countries of goods produced by the Asian Tigers, which are invading our markets. , they are goods produced without any guarantees for the consumer in terms of the production processes and the materials used, which often have a very high environmental impact, and which, furthermore, do not respect social guarantees and workers’ dignity, in complete contrast to what is stipulated by the World Trade Organisation.
Mr President, Commissioner, ladies and gentlemen, what is happening now in the textile sector in the trade between China and Europe presages, in our view, what will happen in many areas over the next few years. We are only seeing the first stage. That is why our present responses to this issue will serve other areas of our industry in the future. We cannot accept the deregulation of international trade without concerning ourselves with the related human, economic and environmental consequences. A case in point is the textile sector where the end of quotas was dreaded and where there have been countless company restructurings, indeed outright shutdowns, in the regions in which this industry is still very prominent. Faced with these human dramas, we are, in a sense, powerless.
The introduction of safeguard clauses, the fight against counterfeiting and the supplying of aid for research and information provision are all helpful roads to go down, but we cannot stop there. In paragraphs 18 and 24 of her report, Mrs Saïfi rightly emphasises the need to combat all forms of modern slavery and forced labour, as well as the exploitation of children. Indeed, it will never be possible for our modern economy, based on, among other things, respect for human dignity, to compete faced with such abuses. Mrs Saïfi’s responses, designed to combat these scourges, are insufficient, however. One has to be able to hit where it hurts.
That is why, together with 50 of our fellow Members representing four political groups, we have lodged an amendment asking the Commission to consider putting in place an ethical tax on products proven to have been manufactured in violation of all the rules of human dignity and, above all, involving the exploitation of children. It is crucial that an institution like ours serve more than one generation and that it serve to generate hope.
Mr President, I sincerely welcome the outcome of the European Commission’s negotiations with the Chinese authorities. This will provide companies affected by the huge rise in imports with some respite in this extremely serious crisis for the textile and clothing sector. It is now necessary to monitor the implementation of the safeguard clauses and to evaluate the effects of these measures.
I should like to put three questions to the Commissioner. How do you intend to respond to this resolution by the European Parliament on the future of the textile and clothing industries? How do you intend implementing the High Level Group’s recommendations, which have been received very favourably by Parliament? And what actions do you intend to take to enable companies to have access to the market? For example, might the European Union support trade strategies common to those small- and medium-sized European enterprises that might wish to form consortia with a view to conquering new markets such as China’s?
Fellow Members have already said this, but the current crisis in the textile sector was foreseeable, and crises in other sectors of industry are foreseeable in the context of a globalised economy. We must all work with ingenuity and tenacity to safeguard the textile, clothing and leather industries, for the lessons we shall learn from this crisis will, in the long run, help us to maintain and develop other sectors of the European economy.
Mr President, ladies and gentlemen, the report on the future of textiles and clothing after 2005 without doubt presents a complete picture of the new economic and trade realities at global level. Textiles and clothing are a key sector for the European Union and I therefore support Mrs Saïfi’s protest at the absence of the competent Commissioners in this House.
The sector, which is mainly composed of small- and medium-sized enterprises, today finds itself in great difficulty as a result of Chinese goods, produced and sold extremely cheaply, invading our market. Imports from China have increased on a worrying scale, particularly following the definitive abolition of import quotas in January 2005. As a consequence, the EU textile and clothing sector finds itself under unprecedented pressure. Our factories are closing down with increasing frequency and thousands of workers are left without jobs. In Italy, 24 000 jobs were lost in 2004 and over 66 000 in the last three years.
It must be stressed that this problem also afflicts all of the developing countries that used to export their goods to Europe and that are now no longer able to withstand the Chinese competition. As a consequence, factories are not only closing in Europe, but also in Sri Lanka, in Pakistan, in Morocco and in the entire Mediterranean area.
What can we do? The appearance on the world trade scene of new, aggressive global players, in particular China and India, makes it necessary to review the traditional objectives of Community trade policy, characterised by the maximum opening up of the markets to assist in promoting European industry worldwide. The current scene and the way it is likely to develop, however, dictate a more prudent approach, aimed at protecting European industry in the face of unbalanced and destructive competition.
The following actions need to be implemented urgently: approving without delay – as Commissioner Michel stated in this House this morning – the proposal for a regulation for the compulsory marking of origin of goods imported into the European Union; laying down industrial policies aimed at providing support to the sectors most exposed to international competition, including through the use of the Structural Funds; strengthening the trade protection instruments available to European businesses, including anti-dumping measures – as has been done for leather shoes – and anti-subsidy measures as well as the safeguard clauses; making the fight against counterfeiting a European priority, by supporting Commissioner Frattini’s initiatives; and steering the Commission’s choices towards bilateral agreements. If Hong Kong were to collapse like Cancún, there would be no time to relaunch the multilateral negotiations.
To conclude, I call for a review of the position on the new policy on chemical substances – the REACH Directive – particularly in order to guarantee the competitiveness of small- and medium-sized enterprises.
Mr President, Commissioner, first of all, many thanks to our fellow member, Mrs Saïfi, for her excellent initiative and her report.
I very much want to emphasise how important this subject is. A common European market requires common rules. The same rules of competition must be applied to all the participants in the European textile market. That is part of what respect for competition means. China represents the ideology of state enterprises. No one will be able to accept advantages being accorded to Chinese enterprises. Our national governments are not entitled to accord advantages to national enterprises. The Commission would immediately pronounce a ban. It would, however, be a mistake for our national industries not to react, faced with China. That is why I am in favour of applying the principle of reciprocity of trade, as everyone could benefit from it. It is therefore extremely important to ensure that the High Level Group’s recommendations are properly applied and to be vigilant when it comes to properly implementing the Shanghai agreements.
– Mr President, the recent EU-China agreement is a positive development and we must acknowledge the important contribution made by Commissioner Mandelson to the final outcome. This agreement gives the European textile industry some breathing space but, more importantly, it allows for crucial strategic decisions to be taken even now as regards the regrouping and modernisation of the textile sector in Europe.
Today, international developments in competition are forcing companies into making progress in leaps and bounds, into technological modernisation, innovation, research, technology and lifelong learning. That is why the European Union must develop the structural policies and Structural Funds for the textile industry, develop the Seventh Framework Programme for research and development, create a specific Community programme for the development of the textile and clothing sectors, dynamically develop the institutional possibilities offered by the WTO to overturn China's social and environmental dumping and combat the problem of child labour by taking, where necessary, specific defensive trade measures, by safeguarding and defending free and equal access to third country markets and pure competition for European products, by defending consumer rights, by combating piracy and imitations and protecting intellectual property rights and by taking initiatives for a new integrated cooperation agreement with China to replace the 1985 cooperation agreement, which has basically been overtaken by international developments.
I should like to take advantage of Commissioner Michel's presence here to finish by saying that the Commission will also need to step up its investigation into uncontrolled imports of Chinese shoes, which have created serious problems in European countries such as Greece.
Mr President, ladies and gentlemen, I should like firstly to express, on my own behalf and that of the Commission, our sincere condolences to the victims, and to the families of the victims, of the atrocious and barbarous acts that have taken place in London. I should also like to express my complete solidarity with the British authorities.
Ladies and gentlemen, I note that, behind a few inevitable and no doubt necessary criticisms, the general tone of the speeches is fairly favourable to the Commission’s approach. That is already the case with the draft resolution, even if a number of people consider that still further steps could be taken, for example when it comes to social norms, protection against China or industrial restructuring.
Even so, I should like to revisit a few of the concerns expressed. The agreement with China is of concern to, among others, Mr Silva Peneda, Mr Guerrero, Mr Caspary, Mr Allister and Mrs Martens. I would say that Mrs Martens found the right words to express this concern. Like the majority of those who follow these issues, she thinks that the agreement with the Chinese will allow European industry some breathing space between now and 2008 and that this agreement is therefore good in itself. I wish to point out that this agreement is to be applied strictly and that the quantities imported are strictly accounted for within the framework of genuine self-limitation quotas.
With regard to the safeguard clauses provided for by China’s act of accession to the WTO, it will be specified that the European Union has not formally relinquished these, but the agreement with the Chinese is obviously global and designed specifically to avert such conflict in administering the sector as might arise from the harsh measures constituted by these clauses. These clauses would therefore only be applied if this were really justified, something that does not seem to me to be the case, precisely because the agreement with China covers the most sensitive products, that is to say almost half of the Chinese textile sector liberalised in January 2005. Mr Allister who, I see, is generally well disposed towards this agreement, will appreciate that the management of Chinese trade thus put in place obviates the necessity for the anti-dumping measures that he was recommending.
Finally, I should like to reassure Mr Caspary that the agreement with China will enable volumes to be stabilised, with a reasonable annual rate of increase of 8% to 12%. It therefore protects European manufacturers but, until 2008, also stabilises importers’ stocks. Flexibility clauses are envisaged within the framework of the negotiations under way with the Chinese in order to mitigate the limitation measures, to the advantage of importers.
Allow me to say a few words about respect for social standards on the part of developing countries. I would say in reply to Mr Silva Peneda that, although the European Union and the Commission actively promote such standards, developing countries criticise us on this subject, interpreting our demands as a form of protectionism in disguise. Matters are therefore not always as simple as they appear. Developing countries constitute the vast majority of ILO members and reject the link between trade and social standards. However, the Commission is not giving up and is proposing systematically to introduce into any preferential free trade agreement negotiations a withdrawal of preferences clause in the event of non-compliance with these standards. It is also acting positively. For example, the Council followed its lead on 27 June 2005 after we had proposed making new trade concessions to Sri Lanka, because the latter had just ratified the ILO’s eight basic conventions. The policy is fairly clear: ban child labour in exchange for abolishing customs duties on exports to the European Union. It is a question of making a link between multilateral trade negotiations and social standards. We cannot say what will be decided in Hong Kong in December, but the Commission’s very strong attachment to this link can be pointed out right now. If he had been able to be present in the House this morning, my colleague in charge of trade, Peter Mandelson, would have certainly explained how, in Turin on 26 May 2005, he intervened along these lines within the framework of a meeting organised jointly with the ILO. In this area, as in others, many practical measures are possible. For example, serious thought is being given to a partnership and social dialogue structure with China where textiles are concerned.
I would return now to the European Union’s trade policy priorities by way of replying to Mr Belder, among others. Implicit in the draft resolution is the need to give priority to the Euro-Mediterranean zone, particularly in relation to Asia. The Commission largely shares this point of view. Developing trade between the two banks of the Mediterranean should help the development of this region and partly resolve the serious problems, such as immigration, that are common to the north and south of the area and that extend beyond the problems relating to textiles.
There are other priorities: Africa, in connection with which I would refer you to the G8, meeting today in Scotland; the Least Developed Countries; and the poor countries of Asia. The Commission therefore agrees with Mrs Saïfi on this point: a number of comparative advantages need to be maintained in favour of those to whom the European Union intends to give preference. That is why, for example, it very strongly supports putting in place the pan-Euro-Mediterranean cumulation of origin, which should be adopted by the Council this autumn. I would, moreover, take this opportunity to invite Parliament to help the Commission put pressure on the Council in order to speed up the adoption of the protocols in question.
Finally, it should be noted, on the question of trade preferences, that, since this year, the European Union has withdrawn most of its trade preferences from China. This negative priority is perfectly in keeping with the spirit of the draft resolution.
Mr Zingaretti, in particular, referred to the trade protection measures. If third countries subsidise their exports, there are responses available. In fact, the European Union has a whole arsenal of responses available to it. These include antidumping duties or anti-subsidy measures. For example, a week ago, the Commission opened an antidumping investigation in connection with certain types of Chinese and Indian shoes. The matter was discussed. We are not in the business of pious hopes in this House. I can assure you that these measures are taken very seriously by these two countries.
When it comes to counterfeiting, which is Mrs Muscardini’s concern and one that is shared by the Commission, the European Union has made progress. Since July 2004, a new arrangement is in force enabling companies to ask for the customs authorities to confiscate goods likely to be counterfeit. What we have here is a unified, free and simple Community procedure, intended as it is, in part, for small textile companies representing, as one MEP rightly said, 90% of the sector. However, does not greater efficiency demand, above all, that more be done to integrate the European customs authorities? A Community Customs Code has existed since 1992, but it is applied by 25 national customs authorities, which are sometimes difficult to coordinate. Fraudsters are often clever at exploiting such situations. A lot therefore remains to be done in this area.
On the subject of intellectual property, which is a very sensitive subject in the textile sector, recent years have been characterised by a veritable explosion in statistics.
I should like to point out that China’s accession to the WTO now imposes obligations upon it and also gives the European Union the option of taking more vigorous action if China does not comply with the obligations arising from its accession. I would therefore say to the representatives of the European left, who do not want the European Union to fund relocations, that we are in complete agreement. It must simply be pointed out that there is not a single clause along these lines in any preferential trade agreement. I do not think it right to suggest things that are untrue or to allow them to be said.
Mr Rull and Mr Karim too spoke about the industrial restructuring of the textile sector. I think that Mr Karim is right: European industry has been urgently awaiting a miracle from the Commission since the beginning of 2005 and the liberalisation of the Chinese textile sector. It has already been said, but I should like to state emphatically that liberalisation was decided upon ten years ago, in 1994. A number of Member States have also been able to prepare for it. The crisis in the textile sector is not, therefore, European in nature. It affects only those Member States that are unprepared.
It must also be pointed out that industrial restructuring measures are largely the responsibility of the Member States. In its sphere of competence, the Commission proposed to reserve a portion of the Structural Funds for those sectors undergoing industrial restructuring following crises just like that in the textile sector, a matter now being discussed by the Council.
In December 2004, the Commission – and, more specifically, Commissioner Potocnik – together with Euratex (that is to say, the European Apparel and Textile Organisation) announced an initiative known as the ‘European Textile Technology Platform’, one of whose purposes is to encourage technological innovation and so promote more upmarket products in the face of Chinese competition. It is true, as Mrs Lucas very rightly said, that the real victims of the liberalisation of the textile sector are the poorest countries, otherwise known as the Least Developed Countries, and that is precisely because they manufacture products with little technological content, such as cotton tee-shirts. Europe has the resources to go upmarket and to specialise in textile sectors. I am thinking of fabrics with very high technological content, in respect of which Chinese competition is more limited. Protection is, admittedly, necessary as a temporary measure, but innovation is surely the real solution.
I am sorry that this resolution has not been adopted from today for, on behalf of the Commission, I broadly share the approach proposed by it. I should like to make a few more comments. Mr Leichtfried and Mrs Toia say that these are good measures but that the Commission could have reacted more quickly. The Commission responded in five months, after having verified that harm was indeed being caused. Where the Chinese are concerned, there can be no question of imposing quotas lightly.
Mr Romagnoli, I should like to repeat what I have just said. I challenge you to say by what precise mechanism the Commission might encourage relocations. It is not true that it would do so.
Mrs Laperrouze welcomes the agreement, rightly I believe. Regarding the High Level Group, a plan for identifying trade restrictions was presented by the Commission to the High Level Group on 14 June. It was presented by more than one Commissioner, namely Mr Mandelson and Mr Verheugen, and Mrs Saïfi was also present.
Regarding Mr Tajani’s speech, in which he talked of marks of origin, the Commission is preparing a draft regulation to make such marks compulsory upon import. You must know, however, that the Member States are divided on this issue, a factor that is obviously slowing down progress on the matter.
Regarding the reciprocity mentioned in Mrs Lienemann’s speech, I agree, but this needs to be discussed within the WTO.
Allow me to conclude by drawing attention to two small considerations that are by no means irrelevant. An Airbus represents 20 million Chinese shirts. It is worth reflecting upon this and bearing in mind that trade is not a one-way affair. Trade operates in all directions and, by focusing upon one product in particular, one can sometimes significantly lose out on another product. That is something worth repeating.
I should also like to comment upon the highly ideological charge I heard made against liberal Europe, about which so many bad things are said. I just want to point out that it is liberal Europe that has made peace possible and that has led to the wealth that has been created no doubt being better distributed and shared out here in Europe than anywhere else. Collectivist or Marxist Europe, about which some people are clearly nostalgic, certainly cannot, in my view, offer the same track record as what is known as liberal Europe.
As for trade union freedom, which was talked about in the same breath, it is guaranteed everywhere in the liberal states. I have not yet seen it genuinely guaranteed in totalitarian states, even left-wing ones. I say this simply because of my own liberal affiliations and because, from time to time, it is worth repeating.
The debate is closed.
The vote will take place in September.
In view of the inroads China is making into the EU market, this report is too little, too late. The future of 170 000 companies and 2.5 million workers in Europe is at stake, as well as a market worth EUR 185 billion. One need look no further than the US for a good example of how not to take decisions on this matter. Within two years of quotas being lifted in 2002, China had gained a 65% market share in the country. The Chinese problem consists not only in cheap clothing imports, but also in unfair practices such as state subsidies, tax breaks, land distribution and subsidised energy and transport. If we wish to stop China in its tracks and to keep jobs in Europe, we should convene an extraordinary WTO session to discuss how we can prevent global trade being dominated by a single supplier. At the same time, we should launch the emergency procedure provided for in the guidelines for invoking the safeguard clauses, and set up a new programme to secure funding for regions where the sector provides jobs for workers who would otherwise be unemployed, and ensures that women are not forced into inferior jobs. We should make funding available for restructuring under the new Financial Perspective, and for new solutions and the implementation of research results in the SME sector under the Seventh Framework Programme. EU policies should be targeted at modernising industry, as otherwise the Electronic Proposal Tool will never be anything but a dead duck. The governments of heavily industrialised Member States should be granted derogations from the ban on subsidies, and an impact assessment must be carried out for REACH in order to ensure that it does not act as a brake on the competitiveness of European industry. A consolidated market should be set up under the EU-Mediterranean agreements, and a similar platform should be established in the Baltic region.
The next item is the debate on the report by Mr Duarte Freitas, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation laying down specific measures for agriculture in the outermost regions of the Union [COM(2004)0687 – C6-0201/2004 – 2004/0247(CNS)] (A6-0195/2005).
Mr President, ladies and gentlemen, I should like first of all to thank the members of the Committee on Agriculture and Rural Development, particularly its draftsman, Mr Freitas, together with the members and draftsmen of the Committees on Budgets, International Trade and Regional Development, for all the work they have done on this report.
On 28 June 2001, the Council adopted a reform of the agricultural support scheme in the outermost regions of the Union. These measures go back to 1991 and 1992, and they have proved their effectiveness in promoting agriculture and the supply of these regions with agricultural products. Managing them has, however, posed a number of problems. The two strands of the Posei scheme, which constitutes the specific arrangements for supplying and supporting local producers, are characterised by administrative inflexibility. With regard to the specific supply arrangements, the Commission is required to legislate for what are often only modest variations in the quantities of products to be supplied in the outermost regions. This is not an efficient administrative framework. The support schemes for local production comprise a range of as many as 56 micro-measures laid down by Council regulations. It is not possible to adapt these measures without interinstitutional legislative procedures, a state of affairs that prevents any rapid response by the Community when it comes to adapting the support measures to specific situations.
That is why the Commission proposes a change in philosophy regarding both the aid given to these regions and the adoption of a participatory method of decision-making. The new system would also allow the measures to be adapted quickly, taking account of the specific features of these regions. The draft regulation envisages the presentation of one programme for each outermost region in the Member States concerned. These programmes will comprise two sections: one on the specific supply arrangements for agricultural products – agricultural inputs or products designed for transformation – which are essential in terms of human consumption in the outermost region concerned, and another section on support for local production.
With regard to financing, the regulation affects neither the sources of financing nor the level of Community support. The Community will finance the programme under the EAGGF Guarantee Section up to 100% within the limits of an annual ceiling laid down by the Council regulation. A part of this support will be compulsorily reserved for support for local agricultural production. The amounts are calculated on the basis of the average of the amounts spent on financing the specific supply arrangements during the reference period 2001 – 2003 and on the basis of the ceilings for expenditure applicable to support for local production. A portion of the subsidised amounts will be integrated into the direct payments under Regulation 1782/2003. They are among the ceilings to be found in Annex 8 of this regulation.
I turn now to the reform of the sugar arrangements and to the outermost regions. Although they do not form part of the Commission proposal, I should like to make a number of comments concerning the reform of the sugar arrangements and the outermost regions. The Commission is well aware that the characteristics of sugar production in the outermost regions of the Community are appreciably different to what they are in the other regions. That is why financial support should be given to this sector through the granting of subsidies to farmers in the outermost regions.
The restructuring arrangements will be financed through the deduction of a specific amount from all the quotas applicable to sweeteners. The sugar companies in the outermost regions will not fall under these arrangements. These regions will thus be placed on an equal footing with the ACP countries in terms of price. This is an approach considered reasonable by the Commission.
What is more, the French outermost regions, which were the only ones to benefit from support to outlets, will receive an additional amount of EUR 15 million corresponding to current outlet measures in respect of the reference period. The direct payment in favour of the outermost regions will be included within the single framework of the Posei programme which we are debating and, as a consequence, excluded from the single payment arrangements. The French and Portuguese outermost regions have benefited in the same way as the other Member States from the same increase in the amount of their direct payments, corresponding to the reduction in additional prices. In the case of the French outermost regions, the amount increases from EUR 39 million to EUR 44 million and, in the case of the Portuguese outermost regions, to just over EUR 1 million.
I now come to the Commission’s position concerning the amendments. In view of what I have just said, the Commission is able to accept Amendments 1, 8, 9, 18, 23, 24, 27, 28 and 32 and is able in part to accept Amendment 35. Unfortunately, the Commission does not wish, and is not in a position, to accept the other amendments proposed.
. –The archipelagos of the Azores, Madeira and the Canary Islands, and the French overseas departments, are referred to as the EU’s outermost regions and are characterised by their remoteness, insularity, small size, difficult topography and climate and economic dependence on a few products. This concept of outermost regions was introduced into the EU’s primary law in Article 299(2) of the Treaty, and constitutes the legal basis for the Council to adopt specific measures applicable to the outermost regions, acting on a proposal from the Commission and after consulting Parliament.
As the Commissioner mentioned, agricultural programmes specifically designed to offset the problems faced by the outermost regions have been in place since 1991 and 1992. These programmes have encompassed two types of measure: firstly, specific supply arrangements, to support the supply to these regions of agricultural products destined for human and animal consumption, processing in local industries and agricultural inputs; and secondly, support for local agricultural production. These measures have had a considerable impact and have had a positive influence on reviving the economies of the outermost regions. As has also been mentioned, however, experience over the years has shown that greater flexibility is needed in the management of these two schemes.
The proposal currently before us maintains the previous programmes, but proposes a radical change of philosophy, whereby the management of programmes is made easier and the decision-making process is brought closer to those principally affected, namely the regions themselves, whilst at the same time maintaining the level of support granted in the past. The Commission’s intention to decentralise decision making and simplify the management arrangements is to be welcomed, as is the approach based on encouraging participation in decision making and speeding up the implementation of measures responding to their specific needs. I therefore broadly agree with the Commission’s proposal. There are some issues, however, that should be improved upon, and to this end some amendments have been adopted that form part of my report.
Firstly, I feel that, given that there are no export refunds, no restrictions should be placed on the possibility of exporting or re-dispatching processed products that have received support under the specific supply arrangements. This is because production and the market in the outermost regions are often too small to guarantee the sustainability of local processing industries, which are essential for the survival of some agricultural crops and for a degree of diversification. Consequently, in some cases these industries need to complement their supplies with raw materials from outside and to export or dispatch their products to ensure their viability. I must also express my satisfaction with the measures announced by the Commission for the outermost regions in the proposed reform of the sugar common market organisation. Yet there is one specific question that this does not resolve. I refer to beet production in the Azores, involving the Sinaga company, which will have no chance of survival, either under the regulation currently in force or with the Commission’s proposal.
Secondly, given the time limits laid down in the draft regulation for the submission of programmes and for their approval, I feel that the date scheduled for their application needs to be made more flexible, in order to remove the risk that the current regulation will be revoked before the programmes arising from the new legislation can enter into force.
Thirdly, I also wish to stress the importance of introducing the possibility of granting derogations for the outermost regions in the area of rural development, taking account of the specific features and vulnerable parts of this area, thereby providing continuity for the current regime.
Fourthly, as regards the basis for defining the financial ceilings, I feel that the reference period of 2001 to 2003 is inappropriate for defining the amount of funding, as this takes no account of the impact of changes made under the 2001 reform. My report therefore suggests that, in the calculation of financial ceilings, account should also be taken of exemptions granted under the specific supply arrangements. As well as representing a fairer deal for the outermost regions, this approach does not inflate the amounts involved in support currently granted to those regions.
Lastly, I should like to congratulate my colleagues in the Committee on Agriculture and Rural Development for the support that they have given me and, in particular, the Members from the outermost regions, who have worked very hard on this process. I should also like to thank the politicians and the representatives of the socio-economic sectors of these regions for their dedication and support while I was drawing up this report.
Commissioner, I wish to point out that this report was adopted unanimously by the Committee on Agriculture and Rural Development and I trust that Parliament will take this into account when it gives its final opinion on this issue as expressed via the vote. I trust that the Commission will appreciate the enormous importance of this issue to the outermost regions, and I naturally ask the Members of this House to vote in favour of this report.
. – I should like to congratulate Mr Freitas and all of the (many) Members from the outermost regions and elsewhere involved in drawing up this report.
I wish to tell the Commission that over the course of recent years we have already managed to achieve some positive results, by improving the provisions of this regulation on issues such as the aromatic wine known as and dairy quotas specific to the Azores; indeed, we have also been successful in blocking the Portuguese Government from transferring those quotas to the mainland. We already have the beginnings of an agreement on the extremely tricky issue of sugar beet and sugar cane refining in the Azores, to which the rapporteur referred.
That being said, I wish to draw the Commission’s attention to the problem that Article 4 bans ‘processed products’ in some language versions, and ‘products incorporating products imported under this scheme’ in other language versions. This issue is dealt with extremely badly in the Commission’s proposal; it may be highly technical, but it is also of major importance.
I call on the Commission to do what it has done in other areas: to channel all its efforts into addressing this problem, to listen to what we have to say and to see what this may mean on the ground in these outermost regions. With this kind of attitude, we can achieve a positive outcome on this issue, too.
Lastly, I wish to offer a special word of thanks to my colleagues in the Committee on Budgets, who supported the vitally important strengthening of this programme. The Committee on Budgets does not always act in this manner, but this does illustrate the committee’s great concern with the interests of the outermost regions. Thank you to everyone, and let us hope that the final hurdles can be overcome.
. – I should like to begin by congratulating Mr Freitas on his outstanding report, and in particular on his dedication and his preparedness to accept amendments and suggestions from other committees – from all committees, in fact – not least those of the Committee on Regional Development, for which I was the draftsman. I also commend him on the way in which he accepted suggestions from all Members from the outermost regions, who strove hard to resolve this problem that affects everyone.
Although the Commission’s draft regulation is to be welcomed, some amendments were needed in order to ensure the continued effectiveness of a scheme that has made a considerable contribution towards regional development, from the point of view of the citizens, businesses and, especially, agri-food undertakings. Of the suggestions and amendments that we tabled, I shall mention only the most relevant ones. The first of these concerns the annual amounts of funding to support measures for agriculture in the outermost regions. We share the rapporteur’s view that the 2001-2003 calculation submitted in the Commission’s proposal was inappropriate, given that 2001 was a transitional year in which the POSEI agriculture programmes were reformed, and that those reforms only came into effect in 2002. We therefore suggest that a three-year reference period of 2001 to 2004 would be more suitable.
The second aspect concerns exemption from customs duties. It makes no sense for the Commission’s proposal to ignore this substantial gain for the outermost regions, hence the suggestion that the amounts granted in the three-year reference period be taken into account in setting the future ceiling.
The third aspect is that of exports. We share the belief that, in order to satisfy what the Commission said in its statement, we should look into the possibility of creating a regional integration area, we should support the rural world in these regions and, to this end, we should pave the way for independent exports of processed products and imported products under the special supply arrangements to third countries, neighbouring countries of course, or to the rest of the Community. I have no doubt that this will solve the problems of various agri-food companies in all regions, but especially the sugar beet production industry in the Azores, as has been mentioned previously.
In the light of these aspects, I hope that the Commission will take on board the opinion not only of these Members, but of Parliament as a whole.
. –I should first like to congratulate Mr Freitas on his outstanding report on the proposal for a Council regulation laying down specific measures for agriculture in the outermost regions.
I share and support the rapporteur’s positions, in particular those concerned with making the management of support schemes for agriculture in the outermost regions more flexible and with the prime objective of adopting a decentralised approach that encourages participation and that ensures that the measures in force are, where necessary, implemented swiftly.
In the context of this philosophy, the Member States are now planning to submit to the Commission one programme per outermost region, which will cover the two strands of the Posei agriculture schemes – the specific supply arrangements and the support scheme for local production. Each programme will contain a description of the current agricultural situation, its weaknesses and potential, the proposed strategy, the expected impact and a timetable of implementation. This will enable each outermost region to define its own agriculture development strategy to cater to its specific needs. Accordingly, due account can finally be taken of the double insularity faced by producers and operators on some islands that form part of certain outermost regions.
I also wish to highlight the rapporteur’s suggestions as regards developing an effective policy to help small- and medium-sized enterprises in the agri-food sector of the outermost regions. This measure has had a positive effect on the agriculture sector, on jobs and on trade.
I cannot finish without mentioning a good example of the implementation of the concept of outermost region enshrined in Article 299(2) of the Treaty. The agricultural and supply policies provide for special treatment tailored to the specific reality of each outermost region, and this special treatment has been improved upon and strengthened in the light of experience gained with the implementation of the Posei schemes. This certainly sets an example that ought to be followed when adapting the remaining common EU policies to the specific characteristics of the outermost regions.
. – I offer warm greetings to you, Mr President, and to all of the Members of this House, on my behalf and on behalf of my fellow Socialist Member of Parliament and friend, Mr Capoulas Santos.
In light of the specific features of the outermost regions, such as remoteness, insularity, small size, difficult climate and economic dependence on a few products, all of which combined have a detrimental effect on their development, these regions rightly enjoy special protection, which is enshrined in Article 299 of the Treaty. This protection is, moreover, the result of successive decisions by Parliament, the proceedings of the Seville European Council, the Economic and Social Committee and the Committee of the Regions, and the conclusions of the third report on economic and social cohesion. Accordingly, it must, as a matter of urgent priority, be translated fully into practical reality.
The Commission issued a timely communication aimed at establishing a stronger partnership for the outermost regions entitled ‘a stronger partnership’, which deserves a favourable response. The report before us – on the proposal for a Council regulation laying down specific measures for agriculture in the outermost regions – forms part of the process of implementing that strategy. The agriculture sector is hugely important to these regions, and this report represents substantial and noteworthy progress in this regard.
Nevertheless, the initiative can and must be improved considerably, and this report by Mr Freitas can play a substantial role in achieving such an improvement. I wish to congratulate Mr Freitas on his dedication and positive attitude during the process of drawing up the report, and those congratulations are extended to all of those Members who were actively involved and who made relevant contributions towards finding appropriate solutions to the specific characteristics of each region. Special mention, in this connection, goes to the draftsmen Mr Casaca of the Committee on Budgets, Mr Jardim Fernandes of the Committee on Regional Development and Mr Assis of the Committee on International Trade.
Although the proposal for a regulation before us does not provide for changing the sources of funding or the pace of support, it will, however, introduce greater flexibility in implementing different measures and better adaptation to the specific features of each outermost region. This will be achieved by means of stepping up participation in the decision-making process, which is a positive step and one that the Socialist Group in the European Parliament wholeheartedly supports.
The Commission’s proposal suffers, however, from shortcomings and gaps on a number of aspects. We now have the opportunity to plug those gaps, on the platform of the broad consensus that the Committee on Agriculture and Rural Development managed to attract through the proposals it adopted, not to mention the opinions adopted by other committees. We therefore have ample reason to call on Members from all sides of this House to use their vote on the relevant amendments that have been tabled to express their solidarity with some of the more problematic regions of the EU. After all, we want to see the Union become more economically and socially cohesive.
We also call on the Commission to welcome the most relevant proposals adopted in this House and we feel sure that both it and Parliament will be equal to the task of meeting the legitimate expectations of the people and authorities of the outermost regions. Today we have seen a degree of openness on the part of Mr Michel; time will tell if there is more to come in the future.
This is the only way in which the objectives which were clearly and objectively set out in the preamble to the Council’s proposal for a regulation under discussion and which we fully endorse can be achieved more satisfactorily and more quickly. What we really need is to work towards strengthening economic, social and territorial cohesion in Europe.
.  Mr President, Commissioner, ladies and gentlemen, let me start by congratulating Mr Freitas on his balanced report. The outermost regions of the European Union suffer from geographical, climatic and economic conditions that are adverse in comparison with those prevailing in the others, a situation the particularities of which the EU has acknowledged and, indeed, mentioned in Article 299(2) of the European Communities Treaty. It is therefore the EU’s business to ensure that its more distant regions can share in the development of the whole.
As agriculture is an important means of support for the economies of the outermost regions, I welcome the Commission’s proposal for a Council regulation on special measures for it. Measures of this kind, formerly provided by programmes going as far back as 1991, are now indispensable to the outermost regions’ development, ensuring on the one hand that these can be supplied with the agricultural products they need for life, while also, on the other, promoting the local production, marketing and processing of such products.
By providing for decentralisation and simplified management tools, the Commission proposal ensures a more flexible approach to the EU’s outermost regions, and this is something that I very much welcome, believing as I do that the best solutions to problems are, as a rule, to be found locally, where there is most knowledge of a given region’s particular circumstances. This is the only way in which we will, in the long term, be able to make the outermost regions more competitive, enabling them to make up for lost time and catch up with the rest of the EU, for suspending, on a permanent basis, the rules of the internal market or using money from the Structural Funds cannot be sustainable solutions in the long term.
Mr President, I speak as a representative of a new Member State where the agricultural sector is crucial to the existence of many citizens, and where the lack of adequate subsidies for farmers has had a severe impact. I am therefore delighted that this particular Community initiative has been launched, with the aim of supporting agriculture in regions that are geographically remote and that have only limited access to the common market.
The most interesting aspects of this report would appear to be the concern that crops which have traditionally been grown in a certain area, and which are characteristic of that area, should continue to be cultivated, and be exported throughout the EU with a special EU. The EU should provide particular support to local and non-industrial manufacturing processes, since the products of such processes have a better taste and flavour. As I see it, enabling cheaper exports to neighbouring third countries would also be one way in which we could provide appropriate assistance to outermost regions. This idea would merit consideration by the Community as a whole, including the new Member States, which have long-standing ties with their non-EU neighbours.
This would solve the problems we face with regard to the poor eastern regions of the EU, which are located in Poland and elsewhere and which share borders with Belarus, Russia and Ukraine. The economies of these Member States have suffered as a result of the restrictions imposed on trade with those countries.
Mr President, Commissioner, ladies and gentlemen, although the effectiveness of the Posei programmes has been proven and recognised by the European Commission, the latter considered, only two years after the last reform was implemented, that a change was needed to the ways in which the specific supply arrangements and the support for local lines of production in the outermost regions were managed.
The European Commission has, however, committed itself to ensuring that the proposed reform will not bring into question either the timeliness of the measures or the way in which they operate and will not affect either the sources of financing or the level of Community support. The fact is that certain conditions laid down by the draft regulation imply more complex evaluation procedures, programming, monitoring and control for the beneficiaries than does the present framework.
Moreover, the budget proposed for the specific supply arrangements, calculated on the basis of unduly strict historical references, would, contrary to the Commission’s promises, amount in reality to restricting the level of Community support and be in danger of curbing the development of the industrial sectors concerned, whereas if the Poseidom were not subject to any change until the end of 2006, the specific supply arrangements would continue to progress at their present rate and would therefore increase substantially.
Everyone is now agreed in recognising that, without the Poseidom, it would be impossible for the diversification sectors in the overseas departments to develop. Implementing different arrangements now would be tantamount to saying that all the efforts made to date, by both the European Union and local farmers, have been to no avail. The excellent report prepared by Mr Freitas achieves a balanced compromise between the need for reform and the preservation of a system of support for sustainable agriculture on the farms of small economic size of the outermost regions.
I sincerely hope that the Commission and, above all, the Council will be very much inspired by Parliament’s opinion and avoid even partially bringing the current support measures into question.
Mr President, I would firstly like to thank Mr Freitas for the work he has done as rapporteur, which I believe to be very satisfactory. I would also like to thank our Union’s Commission for the work it is doing in favour of the outermost regions.
I believe that Mr Michel has said it very clearly. This is a success story: over the last 14 or 15 years, the outermost regions have benefited from special treatment via these programmes — Poseidon, Poseima and Poseican — which have allowed four million citizens, living on islands spread throughout the world — in the Central Atlantic, in the Caribbean and in the Indian Ocean — to have a decent way of life that is consistent with their needs. The programmes have also enabled certain regions whose people previously left those regions’ shores now to maintain their populations and, in some cases, even to bring new people in. In short, there has been a clear improvement in the living conditions in these regions.
This has been achieved by means of a very reasonable procedure, which consists, on the one hand, of allowing agricultural surpluses from the rest of the Union’s territories to enter our territory and also enabling other parts of the world to import products. On the other hand, it prevents those imports that are necessary for maintaining living conditions from destroying agriculture and other elements of the local economy.
The proposal now being presented to us by the Commission is intended to make the system we had more flexible. As the Commissioner has said, it was necessary to adopt 56 micromeasures that were not in reality in line with the importance of this type of organisation. The amendments being presented by the Committee on Agriculture and Rural Development are aimed at making the mechanism more flexible and must also be accepted.
I would like to point out — perhaps for those people who are not aware of the situation — that what justifies this special treatment and this flexibility for the outermost regions is their complete inability to compete within the Union’s markets. In other words, the aid to the farmers of the Canary Islands, La Réunion, Madeira or the Azores is in no way going to prejudice the rest of the European Union, since the competition conditions are the same. On the contrary, I would say that these regions are going to facilitate the development of the economy in the rest of the Union, since they will have markets with a degree of purchasing power that benefit the whole of the European Union.
I therefore hope that this House will approve the report by the Committee on Agriculture and Rural Development by a large majority and that these measures will continue to function to our benefit and to the benefit of the rest of the European Union’s territory.
Mr President, Commissioner, ladies and gentlemen, I, too, would like to start with warm thanks to the rapporteur for his work. There is a need for special measures to be taken in all the European Union’s policy areas, particularly, of course in agriculture, and especially in its outermost regions.
I myself am from a region, Lower Austria’s , which was for decades on the fringes of Western Europe and of the free world, and it too had to contend with some similar problems, such as problematic topography and climate, inadequate resources, a small and regional market and a scarcity of jobs. The Member State in question has been helped by support programmes from the European Union to build up innovative and self-supporting agriculture and to create jobs.
Solidarity in real life is one of the fundamental principles of the European Union. It is unfortunate that several Heads of State do not see that so clearly, particularly as regards the common agricultural policy. Following on from what the Council resolved at its summits in Brussels and Luxembourg, productive agriculture must be possible throughout the EU, in every region and location.
At the end of the day, it is the disadvantaged regions that need agriculture to help bring people employment and prosperity. More than that, the support measures we are discussing today enable our model of multifunctional and sustainable agriculture to function as an example to those in all the parts of the EU that are far from the continent.
In many states adjoining the regions in question – and here I am particularly thinking of South America – an agricultural industry comparable to that in the USA is in the process of being developed. We are now being presented with an opportunity to create a sustainable economy by other means – the right ones in economic, environmental and social terms.
Mr President, we are discussing a regulation today which may go unnoticed amongst the serious problems facing the Union at the moment but which, for the agricultural sectors of the outermost regions, is of fundamental importance and which in many cases is a matter of survival.
I would essentially like to stress two aspects of the draft we are discussing today: firstly, the maintenance of the funding, which was approved in the last reform in 2001 and which, given the current situation, is no small issue; and, secondly, the decentralisation of management that gives local authorities the power to introduce the necessary flexibility in accordance with the needs of the agricultural sectors at any given moment. In other words, there is no intention to make changes in terms of the level of the aid, but it is intended to create a more flexible instrument in the field of management, as indicated by Mr Duarte Freitas in his Amendments 4 and 21.
The rapporteur’s Amendment 27 intends to give legal coverage for imports of C sugar in certain outermost regions, particularly in the Azores, the Canary Islands and Madeira; there are certainly obstacles here, but I hope that the Commission can analyse the matter and take it into account in order to find the most appropriate solution.
In his speech, Commissioner Michel made an ambiguously politically-correct reference to the management of the specific supply arrangements for the islands — I am referring in particular to the Canary Islands.
Believe me, Mr Michel, the people of the Canary Islands would like both the local authorities and the services of the Commission to guarantee the greatest possible transparency in the management of the SSA, of the specific supply arrangements for the islands.
Mr President, ladies and gentlemen, thank you for your contributions to the debate. Allow me to reply to a number of important points raised. Firstly, I wish to reaffirm that the main purpose of this fundamental change is to give the Member States greater flexibility, which should enable them better to take into account the needs of the outermost regions.
Regarding the reference period – and I would refer in this connection to Mr Freitas’ and Mr Fernandes’ speeches – a number of you are demanding a flexible period for calculating the financial ceilings applicable to the specific supply arrangements. I think I am able to state that the Commission has made substantial efforts to ensure that the new support arrangements are favourable to the outermost regions. It has to be said that adopting the proposed reference periods would lead to a considerable increase in expenditure.
The proposal constitutes a package. One cannot single out the more agreeable provisions and ask for those deemed less favourable to be reexamined. I would take the liberty of drawing your attention to this feature of my reply. The funding has been calculated on a basis favourable to these regions, particular account having been taken not of the historical figures but of the ceilings laid down for support for local production. The Commission is not inclined to modify its proposal concerning these financial ceilings.
With regard to limiting the specific supply arrangements to agricultural products – a matter addressed by both Mr Freitas and Mr Casaca – the Commission also wishes to provide a clearer framework for the Posei measures. That is why the new arrangements concern only agricultural products, listed in Annex I of the treaty. The unsatisfactory situations that applied in the past when it came to administering the Posei measures need to be brought to an end. The Commission proposes transitional periods that should enable the various sectors to adapt to the new situation.
The case of the Azores and Sinaga has also been mentioned. Raised by Mr Freitas and Mr Fernandes, the matter concerns the problems specific to the Azores and, in particular, to the Sinaga sugar refinery. The Council’s draft regulation does not include new provisions concerning exports and shipments of products that have benefited from the specific supply arrangements.
Since 1992, the Commission has been applying the same criteria to all the outermost regions, that is to say the average for the trade flows during the period 1989–1991. This approach was confirmed by the European Court of Justice in the Sinaga case. This needs to be pointed out.
The opportunities for financial support for sugar production in the Azores have been considerably increased in the Council’s draft regulation. The proposal provides for funding calculated, where support for local production is concerned, on the proportion of the development potential for sugar production within the framework of the production quotas: almost EUR 4 million per year, instead of the current effective production of EUR 400 million per year. On the basis of this generous funding and within the framework of the broad margin of flexibility left to the Member States in choosing sectors to subsidise, it is for the national authorities to decide, if they so wish, to increase support for sugar production and the specific sugar refinery, following consultation with all the interested parties.
The Commission is convinced that these new rules will improve the supervision of these arrangements, first and foremost in the interests specifically of the outermost regions.
– This is just to inform Mr Michel that he is very much mistaken as regards the ruling by the Court of Justice of the European Communities, which referred the decision on this case to the Portuguese judicial system. I will be delighted to avail him of the relevant judgment of the Portuguese Supreme Court, which says exactly the opposite of what the Commission continues to allege. It thus appears that the Commission is unaware of the reason of justice, which is absolutely clear and unequivocal.
The debate is closed.
The vote will take place today at 5.30 p.m.
– The Commission is seeking to amend Regulation 1453/2001, putting into practice the principles underpinning the reform of these specific support schemes for agriculture in the outermost regions of the Union.
I welcome the proposed decentralisation, which grants greater responsibilities to regional representatives, given that the specific interests of each region must be catered for, taking account of different dates of accession and significantly increasing the amounts provided for. 2001 to 2003 cannot be an acceptable reference period, because 2001 was a transitional year. The system of limiting exports of products under the specific supply arrangements to third countries and dispatch to the rest of the Community has served to choke the local agri-food industry. This happened with Azores sugar, the production of which must be made viable, and the same is true of other livestock and food produced using local traditional methods. Accordingly, the system must be changed.
As regards the specific supply arrangements, particular attention should be paid to Madeira vineyards and bananas, to Azores milk and to the special measures designed to help farmers buy agricultural fertilisers and pesticides.
I therefore support the report.
Today’s debate on support for agriculture in the outermost regions of the EU is a prime example of the two different common agricultural policies that are implemented. One is applied to the old EU Member States, and another to the new Member States.
There can be no question that farmers living in the outermost regions of the EU suffer financial difficulties. At the same time, however, the 3.6 million farmers living in the new Member States face even greater problems. Farmers in the outermost regions have already enjoyed the full benefits of the common agricultural policy for many years, whereas the EU has graciously ‘allowed’ farmers in the new Member States to receive shockingly low direct payments, thus depriving them of the chance to achieve the levels of farmers in the old Member States. The decisions taken in this connection were not based on any economic or social grounds, and most certainly not on any ethical grounds. They do, however, pose serious threats to Europe’s food security and to the stability of the agri-food market in the European Union, as well as acting as a breeding-ground for dangerous social tensions.
Farmers from the new Member States are still being discriminated against. The arguments and expert opinions that have been put forward have proved meaningless for the EU authorities, as has the anticipated level of funding. One need only be a farmer in a new Member State to be deprived of any chance of obtaining support, no matter how justified such support would be. The pretext used is non-compliance with the countless conditions imposed by Brussels.
We should put a stop to this discrimination, and we should begin this task today, by refusing to consent to the minor issue of support for the outermost regions of the EU. By doing so, we would send out a warning to the enemies of a common Europe based on solidarity, and let them know that only those who have previously acted in solidarity can later rely on solidarity themselves.
The next item is the debate on seven motions for resolutions concerning Zimbabwe(1).
Mr President, the situation in Zimbabwe is going from bad to worse now. The latest piece of brutality, known as Operation Drive Out Rubbish, involves knocking down whole areas of cities. The UN estimates that more than 200 000 people are without roofs over their heads, and many of them are in danger of dying of cold now. The violent and systematic persecution of Mugabe’s critics is developing into a humanitarian disaster. According to the BBC, Methodist bishops have warned of genocide in the last day or two. The responses from the surrounding world are still too feeble, and the sanctions adopted are scarcely being implemented properly. The worst thing, however, is that the SADC countries, and South Africa in particular, are still protecting Mugabe and accepting the huge sufferings he is inflicting upon his people.
All this was aired recently in the hearing in the Committee on Development, but there were also proposals about what might be done. First and foremost, the EU must put far greater pressure on both the UN and the SADC, especially South Africa, and so at long last comply with the responsibility it has by virtue of its own strength. Over and above that, it can, in entirely practical terms, increase its support for civil society both within and outside Zimbabwe with a view to developing a human rights culture and producing more documentation about human rights violations. It can increase support for the victims of torture and of organised violence both in Zimbabwe and in exile and it can provide proper legal aid in connection with obviously unjustified legal proceedings brought against human rights campaigners and those who support, or are believed to support, the opposition. There can be support for a free press, with news sent from Britain and neighbouring countries, partly in the form of newspapers published there. All this will cost a lot of money, however. In short, we are pleased about the resolution, but we should like to take the opportunity to emphasise these practical opportunities for offering help, and we hope that the Commission will look sympathetically at them.
Mr President, as masses of people demonstrate about the situation in Africa, the G8 leaders are meeting in Scotland. It is most apt that we should have a resolution on Zimbabwe.
‘Operation Drive Out Rubbish’: that is what Robert Mugabe calls his latest atrocity. His government has been responsible for destroying the homes and livelihoods of as many as 1.5 million Zimbabweans. That number will rise if we do not take the necessary action. Just last week a pregnant woman and a four-year-old child were killed during the mass eviction of 10 000 people from the outskirts of Harare. Imagine the pain and suffering, watching helplessly as your home is bulldozed, then to have no knowledge of where you are being taken.
In spite of Amnesty International’s urgent appeal to exert pressure on the Mugabe regime, the African Union last week still refused to condemn President Mugabe. The people of Zimbabwe are victims of a human rights catastrophe. Human rights abuses can never be just an internal matter for a country. It is up to us all to raise our voices in protest and it is even more important that Zimbabwe’s neighbours condemn the atrocities.
However, we should not just raise our voices and then carry on as usual. That is why the return of asylum seekers to Zimbabwe should be halted now. Otherwise EU governments like the UK Government can quite rightly be accused of gross hypocrisy.
.  Mr President, in expressing its concerns about Zimbabwe, my group is not primarily thinking of the white farmers who became rich during colonial times, but of the large, black, majority who still have much lower incomes.
President Mugabe played a major role in the fight for independence, both against colonialism and Ian Smith’s white minority regime. During and after that struggle, he always presented himself as the hero of the black majority. In practice, for many years, he did far too little to improve their lot. He seemed to have become a moderate ruler, radical only in his aversion to homosexuality. He was hardly recognisable as the former leader of the fight for an independence that gave the poor hope for a much-changed society, one that would make equality for all people its key priority. Only long after he came into power did he become very radical, particularly towards anyone who threatens, or could threaten, his absolute rule.
The political opposition, the rich farmers, the poor slums and the market traders became in turn the victims of his activities aimed at intimidating and destroying them. In a previous debate on Zimbabwe, on 16 December 2004, I expressed the assumption that Mugabe had started campaigns of this kind in order to make up for his loss of popularity, trying, through his unexpectedly decisive action, to acquire and mobilise new followers. We now see that his approach can no longer be attributed to clever tactics but rather to the behaviour of someone who is losing his mind.
Instead of providing better housing for the poor, he is driving them away from the cities by demolishing their dwellings. In this, he is starting to show much likeness to the demented regime that Pol Pot sought to introduce in Cambodia 30 years ago. My group finds it regrettable that this resolution levels exhaustive criticism at Zimbabwe’s neighbour, South Africa, and the African Union, while no attempt is being made to help them solve the problems.
As long as Europe gives Africans cause to see it as the coloniser that it once was, we will lack the moral authority to be able to contribute to improvement.
. Mr President, I wish to begin by expressing, as a British MEP, my deep sorrow at the news of the explosions in London. While a clear picture has yet to emerge, it certainly has all the trappings of a coordinated terrorist attack. Yet again we are reminded of the fragility of our world order and the need to work together to eradicate such barbaric, mindless acts.
Freedom and democracy are the fundamental tenets of the Union. Just as we continue to espouse these principles within the Union, we need to translate this commitment into tangible actions against regimes that are diametrically opposed to such freedoms. That is why I am lending my wholehearted support to the resolution on Zimbabwe.
It is not sufficient for the international community to indulge in the occasional ritual condemnation of President Mugabe; rather, we need to see a strong and viable opposition to him. If we are truly proponents of a free society, then how can we continue to stand by and allow this dictatorial oppression to continue unabated? Why, as a Union, have we not levied increased pressure against the regime? Why have we not tightened and enforced sanctions? Why has the Council refused to respond to Parliament’s consistent calls in this respect?
Furthermore, it is a great disappointment that South Africa and a number of Zimbabwe’s other neighbours have chosen not to intervene in the plight of the Zimbabwean people. We have witnessed the entire resources of a once wealthy state enslaved. We have seen their people denied their intrinsic human rights, and yet this oppression and destruction has elicited little response from their neighbours. I would suggest to President Thabo Mbeki of South Africa that his choice not to criticise President Mugabe is a very disturbing indictment on his views of what constitutes a fair, free and open society.
At a time when the international community is galvanised to address the endemic problems that Africa faces, it is only appropriate that we look beyond poverty relief to the maintenance of good governance, transparency, the rule of law and respect for human rights for all African countries. I therefore call upon this Parliament to support this resolution wholeheartedly.
. Mr President, may I first of all express my utter condemnation and disgust concerning the terrorist attacks on London today in which, according to the latest reports, over 40 people have been murdered and many hundreds injured. I extend my deepest sympathy to the victims and their families.
The people of Zimbabwe live under a different sort of terrorism. It is unremitting and comes from the hands of the very authorities that should protect them – the government, the police, the army. The situation there is desperate and deteriorating. Since fixing the election in March, Mugabe has now deliberately destroyed the homes and livelihoods of hundreds of thousands of the poorest Zimbabweans, while millions more continue to rely on international food aid for their survival. What does it take before the world responds to this catastrophe?
Africa is at the top of the agendas of today’s meeting of G8 leaders at Gleneagles and of the UK Presidency of the EU. The focus on Africa is bolstered by the massive wave of popular support for Bob Geldof’s Live 8. All recognise the need for improved aid, debt relief and fair trade. They also all acknowledge that, without good governance, much of the value of such assistance will be destroyed.
The attitude of African governments to Zimbabwe is a true test of their commitment to such good governance, yet South Africa, the key to bringing about change in Zimbabwe, continues its quiet complicity with Mugabe’s oppression. I have asked the British Foreign Secretary and President-in-Office of the Council, Jack Straw, to urge President Mbeki, who is at Gleneagles today, to condemn Mugabe and to use every means at his disposal to bring about change for the better in Zimbabwe.
Opposition leaders from southern African countries know what needs to be done. I have spoken to some of them here today in this Parliament, but their governments must be empowered to act and the EU itself must get serious.
The Council and Commission must have a fresh determination to get a result. It should no longer tolerate excuses for evasion of its sanctions and those sanctions must be toughened and extended. And they must ask themselves: what specific additional action should we be taking? This Parliament will give them some advice in its resolution today, and I hope they will take notice.
.  Mr President, allow me first of all to express, specifically to the British Members of this House, my deepest sympathy with the victims of the horrific events in London.
I will now turn to Zimbabwe. More than ever, Mugabe seems to be turning into Africa’s Pol Pot. These may be big words, but I read them several times when I leafed through Zimbabwean documents yesterday and the tragedy unfolded there before my very eyes. With his indefensible ‘Operation Drive Out Rubbish’, Mugabe is destroying thousands of shelters in the poor suburbs. All and sundry are being driven into the wintry cold, desperate and not knowing where to go. Many of those driven away voted for the opposition party, Movement for Democratic Change, during the elections in March.
What are the reactions on the international stage? Neighbouring South Africa claims to be applying tacit diplomacy, but it is so tacit that it is not even being heard in Zimbabwe. The members of the African Union, who met in the Libyan city of Sirte, did not feel it incumbent upon themselves to condemn Mugabe’s regime either. Their excuse is that they do not want to interfere in domestic affairs. The Commission, represented by its President, Mr Barroso, takes the view that we do not need to teach Africa any lessons. The Council seems to appreciate the seriousness of the situation but does little to bring about any real improvement. Together with the United Kingdom and backed by Greece and Denmark, the United States broached the subject of the crisis in the UN Security Council. If the United Nations really wants to do the great things to which it aspires, this is a situation in which it should do them, but sending Anna Tibaijuka, Kofi Annan’s special envoy, to that country will not be enough.
The world has been watching from the sidelines for far too long, while the dictator Mugabe has gone about his business unpunished, becoming more insolent in the process. At the G8 Summit at Gleneagles in Scotland, poverty was at the top of the agenda. We clearly expect more than the token appeal on the part of the G8 ministers on 23 June to Harare to adhere to the rule of law and respect human rights; an excellent starting point for these world leaders would be this House’s resolution, which is explicit and uncompromising.
.  Mr President, some may well have thought, following the rigged elections on 31 March, that the dictator would have had enough of repression for a bit, but, unfortunately, he had not. In order to intimidate still more, he mounted ‘Operation Drive Out Rubbish’, the ‘rubbish’ in question being in fact, cynically enough, people, some of whom – having already had to abandon their farms, which had been confiscated, were now losing their homes for the second time, and lacked any means of subsistence.
What is more than cynical, though, is the behaviour of the African Union, which declines to intervene, and South Africa is playing a key role in this. To President Mbeki, who is in Gleneagles today, I say this: ‘You are personally and politically responsible for what is happening in Zimbabwe, for you have for years been omitting to do what you could to put an end to this human tragedy! If, as is evidently the case, your ‘Old Boy Network’ regards the misery of millions of people as an acceptable price to pay in order to hold on to power, you forfeit the right to govern what has been bequeathed to you by a liberation movement!’
Kofi Annan, the Secretary-General of the United Nations, has at last delivered his trenchant criticism of this behaviour in an interview in today’s issue of the .
I call on the Council and on all the Member States to make the regime’s pariah status effective at last. You, the Council, are not even prepared to deny this clique entry visas. Those who terrorise their people in this fashion cannot gain the right to attend international conferences by availing themselves of international agreements, yet neither the Council nor our Member States are prepared to administer such a diplomatic slap on the wrist as to refuse them visas. That is another scandal, this time a scandal for European politics. There are certain Member States that are currently capitalising on other Member States’ progressive withdrawal from Zimbabwe by expanding their own presence there, and by so doing, they – all of them – make us this regime’s stooges. The people of Zimbabwe need us, so let us put a stop to this and do something effective at last.
Mr President, Zimbabwe was once one of the most affluent countries in Africa. It exported food and provided aid to the other countries in Africa that were less wealthy. Today it is a weak and poor country, and the dictator that rules over it is a great man of narrow interests. Unfortunately, these interests are often also dishonest and bloody.
Credit is due to the authors of the motion for a resolution for having included the following key idea. Even if we stepped up aid to Africa, and hence to Zimbabwe, we would not be providing much in the way of real assistance unless we also ensured that this aid is backed up by good management, respect for human rights and solidarity in Africa. By this I do not mean solidarity between dictators, but solidarity among societies in support of democracy.
Our debate today is concerned with Zimbabwe, but we should also talk about Brussels. For many years now, Parliament has repeatedly asked the Council to take action on this issue, but the Council has acted blind and deaf. This situation is reminiscent of the Polish saying; ‘a beggar talked to a picture, and the picture answered nothing’, with the only difference being that the silent Council is an ugly picture. It is time to give serious thought to real and across-the-board sanctions, and to a boycott to be imposed by the other African countries on Zimbabwe. The European Union, together with the USA and the Commonwealth countries, should exert a certain amount of diplomatic pressure on the African countries to this end.
The Council must not bury its head in the sand and pretend that the problem does not exist.
Mr President, we in this Chamber have spoken about Zimbabwe many times now, and everything that could have been said has been said. I do not now intend to repeat what out resolution says; I only wish to say that democracy is a challenging process which requires effort. We cannot even take for granted that it exists where people have sworn to uphold it. Perhaps we need a completely new profession, that of ‘democracy engineer’, to examine the weak points in a society’s structures and conduct an impartial quality control assessment of democracy.
President Mugabe, a former freedom fighter and national hero, has degenerated into a dictator, who guards his own power jealously, and a criminal, and this needs to be analysed. When, a few years ago, we were in Zimbabwe as election observers, we could only wonder at Mugabe, who had the nerve to proclaim during the election that the government would remain, whatever the result. How does such arrogance come about?
This former fertile African model country is now in a state of chaos. Now its economic structures have disappeared and the country’s plight is worsening the whole time. What is that slow slide from democracy to dictatorship? One keyword is law and order, a condition of the social contract. When he incited people to occupy land illegally, instead of carrying out a controlled land reform himself Mugabe did away with law and order in the country and thus destroyed the viability of its social core. There is also a sequel to this: now Mugabe is using hunger and misery as a weapon against his own people, and is feeding nationalism and blaming colonialism to conceal his own crimes. What is more, by crushing the opposition he is destroying the basis of democratic society.
For democracy to function, rulers need to be aware of just how dangerous they can be. The possibility of becoming corrupted by power comes from within. The philosopher and theologian, Niebuhr, hit upon a reason for man’s dual nature: our capacity for good makes democracy possible, and our inclination to do bad makes it necessary. Only true democracy guarantees that new faces will replace people who have been corrupted by power.
President Mugabe, for the sake of your people, it is time for you to go.
Mr President, ladies and gentlemen, I agree more or less with what was said and with what is included in the resolution. Obviously, Mugabe’s regime is an inadmissible one that is doing absolutely unacceptable and abominable things. We agree about that.
That being said, I should like, all the same, to introduce a few qualifications regarding the tactical or strategic responses that are to be made, given the regime that is in place and the means available to us to move things in the right direction. When you speak of sanctions, for example, I obviously share your point of view concerning sanctions directly affecting the Zimbabwean authorities. They definitely must be applied. I would even add: what are we waiting for before applying them? Obviously, I agree. That being said, it needs carefully to be borne in mind that certain types of sanction have harmful repercussions on populations. In general, I am not, moreover, in favour of sanctions. I tend, rather, to be in favour of political dialogue. It has in fact been seen how, when they affect populations, sanctions generally rebound upon those who apply them, rather than target the authorities at whom they were directed. That is the first thing I wanted to say.
What I should now like to say, I say in the knowledge that my comments make me vulnerable to criticism. It would not, however, be right for me not to let you know my feelings regarding this debate. It is very easy for us, as Europeans, to issue press releases almost every day, denouncing and attacking Mugabe. You should be aware, however, that, every time Mugabe is attacked, his symbolic importance as a black hero in relation to the evil white colonisers is reinforced. As someone – Mr Meijer, I think – said a few minutes ago, Mugabe is clearly making use of this vicious circle to rehabilitate himself politically and in the popular imagination. That needs to be acknowledged.
There is something else you ought to know, too. Otherwise, you will not be fully informed. Together with yourselves, I certainly recognise that maximum pressure has to be exerted, but it has to be exerted in a subtle way. What also needs to be understood is that the leaders of the other African countries, whom you denounce for not daring to adopt positions, or make value judgments, on Mugabe’s behaviour are put in difficult positions in their own countries every time Mugabe reinforces his symbolic, not to say heroic image. You need to know this and you also need to know that it is extremely difficult for Mr Mbeki, and I would say straight away that the old boy network …
no, but of course not, there is no old boy network; I am sorry; it is an insult to the South African President to speak of an old boy network.
What Mr Mbeki and other African leaders in the region fear is, in reality, that the phenomenon of violence and of an anti-colonialist uprising somewhere might spread into neighbouring countries. I have on many occasions broached this issue with the representatives of the African Union and with the various Heads of Government of these neighbouring countries. I am able to tell you that they certainly want to put pressure on President Mugabe, but that they want the conditions to exist for doing so. In order to bring those conditions about, it is not enough, moreover, for the community outside Africa to relaunch the debate and wave the threat of sanctions, insisting on more of these and on the need to take a harder line. Firstly, what is meant by the need to take a harder line? Someone tell me what has to be done. Do troops need to be sent in? What should be done? President Barroso was extremely vigorous in his condemnation of Mugabe’s attitude following the expulsions that took place recently. I should like someone to explain to me what, apart from that and apart from the vengeful, sometimes cavalier, press releases and the routine chest-baring, is meant by taking a harder line. Alternatively, we could engage in a debate on the duty, or right, to interfere. I personally am ready to engage in that debate. I am not indifferent to such a debate. I suspect, however, that, on the day that the demand is made in this House for troops to be sent to Zimbabwe to bring about order there – in which case, the agreement of the African Union will still be required – great harm will be caused to Africa and to its regional institutions. I also very much doubt that any candidates would be found in this House for assembling the bulk of the troops needed.
All I want to say is that an attempt at coherence is needed when points of view are defended. We are not just a sounding board. The European bodies, and I too, need at some point to be told precisely what these additional things are that need to be done. There is no end of condemnation going on. I met President Konare in Syrte four days ago, together with President Barroso. Our conversation basically consisted of our saying: but, President, why do you yourselves, as the African Union, not condemn Mugabe’s conduct? To which he would reply: but, my dear friend, every time you attack Mugabe, you make matters much more difficult for us because our peoples do not consider Mugabe to be a tyrant or dictator; they consider Mugabe basically to be standing up to the evil colonisers, embodying genuine resistance and being faithful to history. That is what I hear, and I believe it.
Even though I know that this is impossible, there is almost a need, for a few weeks, to adopt a low profile and not to talk too much about all this. I am almost convinced that doing so would put the African Union, the regional organisations, President Mbeki and others in a position to exercise their peer review duty. I am almost convinced that you would be putting them in a position to do this. As long as we continue ostentatiously to lambast Mugabe’s attitude with press releases and calls for vengeance, we shall not – and I am sorry to have to tell you this – be able to obtain the judgment we await from the African Union and the African organisations. It is only by obtaining such a judgment that we can in the end exercise influence. That is what I believe. I do not think that there is any other way in which we shall succeed in doing this. That is something you should know.
I spend a lot of time in those African countries, and I am utterly dismayed to see this vicious circle whereby the more tyrannical Mugabe is and the more the European Union and other international bodies intervene to condemn him, the more popular he is. If, however, this vicious circle did not exist, Mugabe would undoubtedly not last for long, for it is only through this mechanism that he holds on to power. What Mr Meijer said is true: it is this mechanism that is the key.
To summarise, there is a need to be very careful when attacking the African Union and the African leaders in the region. I absolutely deny that we are the poodles of Mugabe’s regime. I can tell you that I myself am by no means any such thing, and I can say this after having tried on many occasions to get things moving in South Africa. At one point, South Africa tried to convince Mugabe to transform his government into a government of national unity, opening it up to Mr Tsvangirai and his party. At one point, things had moved in the right direction. Then, along came the sanctions, which again created an extremely difficult climate.
I vigorously condemn Mugabe’s attitude. I believe that the planned measures and sanctions should be applied against the Zimbabwean authorities. There is no reason for not applying them. That goes without saying. I agree with most of what is contained in the resolution. I am simply trying to explain to you the limits of what we can usefully do, because the problem is, in fact, one of doing things that are of use.
Mr President, on a point of order, the Commissioner has had almost ten minutes to stand up and make an apologia for Mugabe’s regime and the inaction of Mbeki, the Commission and the Council. This is disgraceful. There is a procedural problem in this House. How can we have a proper debate when we are limited to one or two minutes and then the microphone is turned off, while the Commissioner can stand up and make this disgraceful response? He has denied everything that every Member of this House, right across the political spectrum, has said.
We do not have the power, you have the power, Commissioner. I have been talking, along with other colleagues today, to members of the political opposition in many countries in Africa. They do not share your view, Commissioner.
It is the most disgraceful outburst I have heard from a Commissioner in a long time.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the debate on six motions for resolutions concerning trafficking in children in Guatemala(1).
. Mr President, when we visited Guatemala a few months ago, we witnessed what a delicate time it was for Guatemala and, in particular, for the peace agreements. Many of the people we met expressed their concern about what they consider to be a replacement of the peace agenda, which has yet to be concluded, with an emerging economic and trade liberalisation agenda.
Within this context, the vulnerability of many population groups is clear and therefore worrying. Of the groups most affected by the present situation, I would like to highlight the indigenous groups, social movements and human rights activists and, as expressed in the resolution we are debating on and voting today, women and children, in particular the poorest of them.
First example: according to the Human Rights Activist Protection Unit of the National Human Rights Movement, between January and May, 76 attacks against human rights activists have been recorded, a figure that includes attacks and murders and the unlawful entry of headquarters.
During our visit, several abused and threatened groups told us of their experiences. Furthermore, they complained of the impunity that they believe is being enjoyed by the perpetrators of these events, due to the lack of investigation by the authorities.
Second example: the data on structural and direct violence suffered by Guatemalan women is alarming, but the judicial and legislative responses appear to be insufficient. Illegal adoptions and complaints of forced pregnancies and abductions of children are simply a symptom of, amongst other things, the weakness of the rule of law in Guatemala, particularly with regard to poor women and indigenous communities.
For all of these reasons, within the European Union’s future strategy on Guatemala 2007-2013, the Commission must be urged to establish the following as priority issues: social cohesion, the right to food, rural development and the reform of the land use and tenancy system.
Furthermore, the population groups affected must participate as much as possible in devising the strategy. Only by involving the different players in the process will it be possible to guarantee that the implementation of the strategy has the local support necessary for its objectives to be achieved.
. Mr President, Guatemala has been caught up in a culture of violence which the government seems unable to curb. There is a feeling of terror, mainly among families living in the slums, which suffer the highest murder rates. Trafficking of women and children is commonplace.
‘No protection, no justice’. That is the title of an Amnesty report published last month which estimated that nearly 1 200 women and girls were brutally killed between 2001 and 2004. Many had been raped. Fewer than one in ten murders have been investigated. A nine-month study beginning in 2003 discovered that 688 girls were trafficked into different Guatemalan cities. These girls were not only from Guatemala, but from other Latin American countries as well.
As the girls were recruited by criminal organisations, all the victims were between 14 and 18 years old. They were led to believe when recruited that they would work as waitresses in Guatemala, only to be told the true nature of the job afterwards. They are often beaten up or locked in a room for several days without food for being disobedient. They do not run away as they are living in a state of fear. The government must prosecute the criminals who are involved in this trafficking.
Other illegal practices have developed, including kidnapping babies, payments to mothers to rent out their wombs and buying of babies from very poor mothers. Guatemala must bring in specific legislation on adoptions and apply the Hague Convention on Intercountry Adoption. Measures must be taken by the government on all these issues. If it does not do that, we as an international community are quite right to condemn it.
.  Mr President, the ongoing human rights violations and illegal child trafficking in Guatemala are intolerable to the international community. Even though the civil war ended seven years ago, there is still a climate of violence and intimidation in the country, and it is ever more frequently the case that its victims are children and young people.
The main problem, and one that requires a response from the international community, is the impunity of organised gangs of criminals. The latter escape punishment either because the Guatemalan authorities lack the necessary commitment, or because they are quite simply incapable of winning the fight.
Over the past decade, illegal child trafficking has become more lucrative than the drug trade. As a result, Guatemala has become a transit country for the large-scale and illegal trafficking of minors to Mexico, the United States and Canada. This problem is one of enormous complexity. In the majority of cases, the children involved are put up for illegal adoption, and it should be stressed that more children are adopted abroad from Guatemala than from any other country in the world, apart from Russia and China. This exacerbates social ills, such as child prostitution, forced child labour and violence against women.
Illegal trafficking in children and children’s organs is becoming increasingly prevalent in Guatemala, mainly due to a lack of human rights regulations at national level, and to the massive poverty that affects two thirds of the population. Statistics tell us that half of those living in Guatemala survive on less than two dollars a day.
The poverty in the country, together with the lack of any family planning policy and the disintegration of the education system, mean that one third of children under the age of 15 have no access to education.
In its mission to promote respect for fundamental human rights and to condemn all forms of violence against and exploitation of minors, the European Union has a moral obligation to intervene in the domestic affairs of countries that violate the rights of their youngest and most defenceless citizens. I therefore propose that a worldwide campaign be launched to tie in with UNICEF programmes promoting the rights of children and young people throughout Latin America.
Today’s terrorist attacks in London have highlighted the fragility of our sense of security, even in Europe, where we live in peace. We must therefore make even more concerted efforts to oppose all forms of violence, wherever in the world they occur.
.  Mr President, in the previous debate, we concluded that Zimbabwe has now turned into a hell, but the same can said of Guatemala, which has, however, been in the grip of misery for much longer. Since the in 1954, which removed from office a government that had intended to free the country from poverty and backwardness, hardly anything has gone right for Guatemala, and it has been under the constant rule of governments lacking even the least concern for the weakest groups in society or for human rights, and with a long tradition of using violence and other forms of intimidation against anyone who seeks to improve the situation.
The backwardness of the past 50 years is exemplified by the absence of any legislation criminalising child trafficking, by the falsification of government documents, the many homicides that go unpunished, the obstruction of human rights activists in their activities, the poverty in which 56% of the population live, and lack of almost any opportunity for the indigenous peoples to take part in political decision making. Not only in Zimbabwe, but at least to the same extent in Guatemala, there is every reason for the European Union to help bring about sweeping changes. It therefore follows that my group is firmly behind the proposed resolution.
. Mr President, during the recent visit by a delegation from this Parliament to Guatemala, our attention was drawn to a particular issue, and the five Members, from different political groups, making up that delegation agreed that the adoption of children in Guatemala by foreign families causes an immense problem, represents a flagrant violation of children's rights and, ultimately, is the subject of an extremely lucrative business.
According to official figures that we obtained there, in 2004, 3 824 Guatemalan children were subject to international adoptions and that figure, for a country with just over 12 million inhabitants, demonstrates that something is not working properly there. The adoption of a child costs between USD 25 000 and USD 30 000, and just 2 or 3% of that goes to the birth mother, that is to say, less than EUR 400.
This means that the total sum obtained through this phenomenon of massive donations is the second largest of the country’s exports. The children concerned are generally children of single mothers, many of them girls of between 13 and 14 years old, largely indigenous and, in many cases, victims of drugs and/or prostitution.
Over recent years, many Guatemalan governments have tried to approve a law to implement the Hague Convention on adoptions, but they have failed. The Guatemalan Congress, undoubtedly subject to external pressure, has not been able to approve that law.
Now, the Guatemalan Government hopes that, over the coming weeks, a law will be approved to put a stop to this situation. My group therefore intends to send a very clear message to the Guatemalan authorities, communicating to them that they will have our every support so that their Congress can finally approve a law that imposes order on this truly intolerable situation.
.   Mr President, the title of today’s debate points to a modern-day tragedy on a massive scale. Every year, over 1.2 million children are trafficked, and international adoption generates annual profits of USD 20 million. Children in poor countries live in destitution and are turned out onto the streets, sexually exploited or murdered for transplantable organs. The developing world has become a den of debauchery for many developed countries.
Apart from drug and weapons trafficking, child trafficking is the best way to make money in Guatemala. The gangs involved in such trafficking advertise on the Internet, safe in the knowledge that they will remain unpunished since there is nothing in Guatemalan law to say that such underhand practices are crimes.
The particular barbarity of these criminals is apparent from the fact that mothers who have just given birth are drugged and forced to sign documents confirming that they relinquish their parental rights. Despite the growing magnitude of the problem, however, neither the Guatemalan Government nor the local authorities have taken any kind of action. From the moment of their conception, today children experience unprecedented aggression instead of love and care, and are exposed to the threats of murder, forced labour and sexual exploitation. Such practices are facilitated by the depravity of politicians, of lawyers, of officials and even of international humanitarian organisations.
John Paul II once said that care for children was the first and basic test of human relations. Our actions should not be limited to intervention and the adoption of resolutions, as commendable as we find them. Particular emphasis needs to be placed on the role played by the morally healthy family, as the latter provides children with love and a sense of security, which are indispensable prerequisites for growth and development.
.  Mr President, ladies and gentlemen, the Commission is very aware of the situation in Guatemala, as reported on by a variety of United Nations special envoys, as well as by the European Parliament delegation despatched to Guatemala in April. Within the framework of implementing the 1996 peace agreements, defending human rights is a key priority in our relations with Guatemala.
Regarding the adoption of children, the Commission has, since 2004, supported the actions regularly taken by the European Union in respect of the Guatemalan authorities. These actions enable us to express our concern about the failure properly to implement The Hague Convention. The contacts between the European Union and UNICEF have also been satisfactory in this regard, particularly on the occasion of the recent visit to Guatemala by the Secretary General of the Hague Conference, Mr van Loon. This visit enabled a climate more favourable to the necessary implementation of the aforesaid convention to be created. At the same time, the Commission supports a series of cooperation projects concerning the problems surrounding the trafficking in children in Guatemala and the fight against child pornography, and it does this within the framework of the ‘country’ strategy for the period 2007 – 2013, which is in the process of being defined. We intend to supplement and increase these efforts by means of a cooperation policy entirely focused on the protection and overall affirmation of children and young people, particularly young people and families at risk.
The Commission has also associated itself with a variety of actions by the European Union in support of, in particular, the Interior Minister and the Public Prosecutor. These have enabled us to express our concern about the human rights situation, including the growing violence against women and the attacks on those organisations set up to protect human rights. In terms of cooperation, the overall indicative budget of the European Union allocated to Guatemala in the area of human rights and democratisation for the period 2002 – 2006 amounts to EUR 18 million. This aid includes support for the judicial authority and for the office of the human rights public prosecutor in the rural areas. The Commission has also launched a specific ‘gender’ programme, aimed more specifically at indigenous women and equipped with a budget of EUR 6 million.
Finally, the Commission has approved a budget of EUR 1.2 million in support of establishing the office – due to be ready by July 2005 – of the High Commissioner for Human Rights in Guatemala.
Where our future cooperation is concerned, the absolute priorities in our relations with Guatemala are still social cohesion, rural and local development, including the definition of a comprehensive food aid strategy, and, finally, the advancement of the indigenous peoples.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the debate on six motions for resolutions concerning human rights in Ethiopia(1).
. I am pleased to be able to begin this speech by celebrating the release of the six human rights activists whose release we were calling for in the resolution we were to debate today. These people were amongst thousands who were detained in the capital of Ethiopia, Addis Ababa, during and after the demonstrations that began on 6 June and that lasted several days.
Thirty-six people were killed in these disturbances. Although some 4 000 people have now been released, several thousand remain in prison or in unofficial police detention centres. In view of this situation, the European Union must remain resolute and demand that the investigation of these events continue without obstruction by any of the parties.
Furthermore, it seems clear that the opposition has neither the intention nor the means to carry out a violent uprising which could ultimately compromise the election victory which it claims to have won. Nevertheless, we cannot claim victory on behalf of the government which, according to the various recounts, appears to have lost the elections.
The European Union must therefore send a clear message to the government, warning it that it must cease all repressive and provocative attitudes, particularly towards members of the opposition, human rights activists and independent journalists, since that hostile attitude may lead the country into a situation of chaos that will benefit nobody.
Finally, the European Union must demand that the government fulfil its responsibility to guarantee the security of the citizens and of the new Parliament.
. Mr President, some may wonder how, on a day when the plague of terrorism has again hit innocent civilians in a European capital, we can continue to debate the matters on our parliamentary agenda as planned. The answer is of course that, while our hearts go out to the victims and their families, we must allow cowardly acts of terror to disrupt our democratic institutions and processes. To do otherwise would in fact give the cowardly terrorists the sick satisfaction and perverse pleasure they seek to achieve by perpetrating such monstrous crimes against humanity.
Ethiopia is, unfortunately, a country with a long history of poverty and famine. It is also a country with a long history of autocracy and state terror. During their fourteen years in power, the governments led by Prime Minister Meles Zenawi have continued to amass a shameful human rights record. Many critics of his government have been routinely subjected to harassment, imprisonment and torture. Last month, after the recent parliamentary elections in the country, opposition demonstrations in the capital Addis Ababa were met with brutal attacks by the Ethiopian police. The demonstrators, mainly university students, claimed, with good reason, that there had been widespread electoral fraud. The security forces fired indiscriminately on the unarmed demonstrators, killing at least 36 and injuring over 100. An estimated 5 000 people were arrested and thrown into military detention centres. Following international reaction, many have now been released, but a large number are still in detention.
Over the last few years, Ethiopia has received – and continues to receive – a considerable amount of development aid from the West, much of which is from the EU. Many argue – quite rightly – that we ought to reconsider how this aid to African countries is given, because it would appear that in some cases at least – and Ethiopia is an example – the granting of financial help may bring about the collateral danger of helping to establish a non-democratic regime the policies of which further lead to national poverty. I ask you to support this motion for a resolution.
– No, Mr President, I speak to the House not, unfortunately, as an author, but as a Member of the House and as head of the EU election observation mission to Ethiopia. The elections afforded the opposition and all of Ethiopian society an unprecedented voice, which is to Prime Minister Meles Zenawi’s credit. The presence of international observers, of which our mission was the most significant in terms of numbers and professional commitment, was a key factor in instilling confidence among the electorate, who turned out in their droves and 90% voted. The delegation sent by Parliament felt the sustained applause of voters queuing up on 15 May and for this reason the EU’s electoral mission feels an enormous responsibility. It is crucial that the Ethiopian people have their expectations of true election results fulfilled and the mission will do all it can to ensure that this happens.
Nobody can know for sure what the election results will be because the process got into serious difficulty at the stage of counting the ballot papers. In addition to the delays in publishing the results, there were a large number of complaints from all parties, including the party in government. Concern among the population with regard to those delays and complaints was at the root of the tragic events of 6, 7 and 8 June, on which the mission immediately spoke out publicly. We called at the time for an independent inquiry and we continue to do so. Specifically, we call on the government to release those held in breach of constitutional guarantees and of human rights; we call for elected candidates and other opposition representatives, along with human rights campaigners, to be allowed the freedom to perform their duties; we call for media freedom and for opposition representatives to be allowed access to the media; we called then and call now on the opposition to hold back and discourage others from carrying out or calling for an insurgency, from calling for people to break constitutional law and from fomenting inter-ethnic conflict, which will ultimately only help those with a vested interest in ensuring that the results of the popular vote are never disclosed, those who, in turn, would stop at nothing to force the electoral process to be disrupted, leading to a spiral of violence and economic and political chaos; we call on both sides – government and opposition – to comply fully with the 10 June Agreement aimed at addressing complaints, which is backed by the main contributors, including the Member States.
At this point I wish to pay tribute to the representative of the Commission, who played – and continues to play – an outstanding role in Addis Ababa. Our mission has been restructured to meet requests from both sides that we should observe this process of looking into complaints and I shall therefore be back in Addis Ababa next week.
I shall finish, Mr President, by saying that the situation is very delicately and dangerously poised. The risk of civil war is not mere rhetoric. I have just heard the news that the main opposition announced this morning that it is pulling out of the complaint investigation process due to its representatives allegedly being obstructed. Accordingly, any demonstrations of interest in the Ethiopian process, however constructive or well-intentioned they may be, and this is clearly the case of this Parliament initiative, could be taken the wrong way, or could be used for nefarious purposes by those who have a vested interest in breaking up the democratisation process in Ethiopia.
My duties as head of the electoral observation mission have not finished. It is an independent mission, and the work is not yet done. I therefore ask Parliament to appreciate that I feel it is my duty not to take part in the vote on this resolution.
. –  Ladies and gentlemen, I am delighted to be able to lend my full backing to the joint motion for a resolution on the situation in Ethiopia. No attempts are made to hark back to the time of King John; instead, the resolution makes it quite evident that we are aware of the gravity of the situation in one of Africa’s poorest countries. Ethiopia was a founding member of the Organisation of African Unity, but the country is still troubled by the unstable situation in Somalia, as well as by conflicts with the medieval regime in Eritrea. One of its neighbours is Sudan, which has been trying for several decades now to resolve the internal conflicts in its north and south and the disastrous situation in Darfur. In the past, Ethiopia has suffered coups and been ravaged by drought and war in Uganda.
In a situation such as this, it is absolutely crucial to strengthen the faith of the Ethiopian people in democratic systems. I agree with Mrs Gomes, the leader of the election observation mission, in this respect, and it is only right that the resolution should also emphasise this point. That by itself is not enough, however; we must not tolerate the violation or circumvention of the laws of any country, especially when the country in question boasts a high electoral turnout, which is an indication of the public’s enormous interest. Support must be provided to enable a thorough investigation of all complaints. We must step up our efforts, however. A country such as Ethiopia, which is striving to improve its agricultural and industrial situation, needs our assistance. A number of countries have already provided such assistance in the past, and programmes of this kind should be given a major boost. Aid for Ethiopia must be clearly targeted at solving fundamental problems, instead of benefiting the government. It is just as important to send experts to the country to help train farmers, and if necessary to provide assistance in identifying and securing water sources, as to offer places to study at secondary schools and universities in the European Union. There is an old proverb that says; ‘give a man a fish, and you feed him for a day; teach a man to fish, and you feed him for life’. We should take this as our guiding principle.
.  Mr President, in a special way, the theme for this week is Africa, a continent neglected all too long by all of us, including, to some extent, those of us who sit in this House. Starting with the pop concerts at the weekend, moving on through the summit in Scotland on Wednesday and our great debate here in this House, it is Africa that dominates today’s topical and urgent debate this Thursday afternoon.
The subject of Zimbabwe alone has made clear just now much potential for conflict there is in this topic. It has become evident that there is a need, over and above purely humanitarian approaches, for a rigorous and well thought-out Africa policy to be developed. I have to say that I was shocked by what the Commissioner had to say on this point. Speaking as a Bavarian Member of this House, I have to say that, when I recollect that the Commissioner was, in his former incarnation as Belgium’s foreign minister, one of the prime movers behind the attempt to impose sanctions on Austria, that model European democracy, to hear him now give it as his opinion that it would be counter-productive and wrong to apply sanctions against Zimbabwe’s Mugabe, one of the most infamous dictators in the world, then I have to say that this application of double standards is something we simply cannot accept.
We have to make it abundantly clear that we, in Europe, can be credible only if we do not just potter around showering Africa with money, but instead, put together a political strategy and a perfectly clear concept of what human rights are.
I agree unreservedly that we cannot, of course, go around making ourselves out to be the ones who can teach the world. We have enough to do to put our own house in order, but, Commissioner, I do believe that it is necessary, as a matter of urgency, to impose sanctions on the dictators in Africa and exert pressure on them.
South Africa’s President Mbeki, who parades himself around the whole continent as a model democrat and peacemaker, is himself basically no more than a Mugabe in disguise, or else he would long ago have come out in opposition to the wrongdoing in Zimbabwe. That much is clear enough when you listen to what the representatives of the churches in South Africa have to say on the subject, and this is a cause we should take up.
It is in this context that we have to consider the portents for Ethiopia, and beware. Ethiopia has already experienced enough catastrophes in the shape of dire famines, wars and civil wars, a dictatorship bearing the unmistakeable mark of Soviet-style communism, followed by another civil war and a war of secession, war among its neighbours and more of the same besides; it is now heading for a new one. We now see yet another dictatorship coming into being, and that in a country that has massive potential, a country that is one of the oldest independent states on earth, with an ancient people, predominantly Christian in culture, that until recently had never had to endure colonial hegemony, a country that had fought Fascism and European militarism, a country that was once the pride of Africa and the symbol of independent self-supporting development. We must not allow this country to disintegrate into clans in the same way as its neighbour Somalia, into multiple divisions along tribe and party lines, with most of the parties based on tribal allegiance.
That is why we need to throw a massive amount of weight behind democracy and human rights in Ethiopia. It is not often that I find myself agreeing with Mr Kohlíček, but today I have to add my voice to his. We have to support decentralised projects in agriculture and in irrigation, thereby preventing it from being only those at the centre and the bureaucrats who benefit, but, on the contrary, enabling a new community to come into being, from the bottom up, on the strategically vital Horn of Africa.
. Mr President, in this debate on human rights, democracy and the rule of law in Ethiopia, I cannot allow the dreadful events in London today to pass without comment. I do not represent London – or England – but I will say that we Scots stand foursquare beside our nearest neighbour, our friends, our colleagues and indeed our families in London and elsewhere. Tomorrow will be for questions and for reasons. Today is for decency and humanity.
In our interconnected world, an attack on the rights of the innocent in London, in Ethiopia, anywhere is an attack on the rights of us all. And in the light of today’s events, it makes it all the more imperative that those of us on the side of human rights and the rule of law speak with a clear, loud and forcible voice in the world. If we agree on nothing else, it must be that illegal violence against the innocent is never and can never be the answer.
On the widespread abuse of human rights in Ethiopia, I wholeheartedly endorse the earlier comments of my group colleague Mr Romeva i Rueda and would add that press freedoms must not be forgotten in this debate. The freedom of the press is pivotal to a free society and a free world. These freedoms are also being widely infringed in Ethiopia and I would add my condemnation to that of the House.
There is little debate within the House on the substance of the motion for a resolution before us, but events outwith this House make it all the more important that we protect these rights.
Mr President, I envy Ethiopia. Yes, you heard me correctly – I envy Ethiopia, but not for its government, as there is little cause to do so. I envy the Ethiopian people for their belief that so much depends on them. I do not believe there is a single European country that can boast an electoral turnout of almost 90%, as recorded in the elections held in Ethiopia on 15 May of this year. Such a high turnout merits our respect and our support, and a country that can achieve this deserves democracy. The only problem is that democracy comes at a very high price in Ethiopia. Thirty-six people were killed and several thousand imprisoned, although fortunately 4 000 of the latter have recently been released.
The word solidarity is one of enormous importance for the people of my country, Poland, and indeed it also holds great meaning for the European Union. This solidarity should be extended to Ethiopia too, and the country should not be condemned to oblivion, even if it is a long way from Strasbourg. We should not allow ourselves to forget Africa, and our thoughts should not only turn to it once a year, or whenever Bob Geldof organises concerts.
The non-attached Members fully back the motion for a resolution, because it amounts to nothing less than a political translation of Ernest Hemingway’s wise saying, ‘ask not for whom the bell tolls; it tolls for thee’.
Ethiopia is a typical case in which the European Union can make a difference and in which it also applies itself to making a difference. Like all of you, I followed very closely the development of the electoral process in Ethiopia. I followed it before the elections, and I have to say that the electoral campaign was a model of democracy, with access to the media for everyone. It was from the time that the elections started that there was a genuine problem. I was obviously a witness to the serious incidents that occurred on 7 and 8 June 2005. I intervened personally. Mr Solana intervened. You should know that I was in contact almost every two days with Prime Minister Meles to inform him of the EU’s concerns about the progress of the elections and, more specifically, about the human rights violations that were committed during those incidents.
Clearly, the messages that the European Union and others have sent, and continue to send, to the authorities have some effect, as shown by the government decision to release approximately 3 800 people arrested without charge following the demonstrations. We have had many telephone contacts and, on each occasion, Mr Meles has responded to our request. I spoke with him and President Barroso three days ago in Libya. There are apparently still 600 to 700 detainees, many of them held in secret. Prime Minister Meles told me that he was trying to speed up settlement of these issues and that the majority of these detainees would probably be freed if they were being held for no reason. The Ethiopian authorities have to respect not only their laws but also international human rights standards. We have asked for the International Committee of the Red Cross to be allowed to visit those who are still prisoners.
With regard to the events of 7 and 8 June, it would be desirable if the Government were to authorise an independent inquiry in order fully to establish the facts and the charges. Prime Minister Meles told me that he was in a position to respond to this request and that he was going to do so.
Regarding the electoral process, I am very pleased about the progress made after the serious risk of matters going off course, just as I am very pleased that it has been possible to make a start on dealing with the electoral dispute. I have asked all the political parties – I have met them all, including the opposition parties – and their leaders to observe the maximum restraint so as to enable the national election administration to complete its work independently.
The European Union has also arranged – in response to a request from the opposition parties – for representatives of each party, including the opposition parties, to sit on the committee set up to receive complaints. There too, we have obtained satisfaction. We were also the only key player in negotiating a code of conduct for the media. This code is well on the way to being adopted by all the parties, and it is more than likely that it will be adopted fairly quickly. The Commission and the EU as a whole very much want Ethiopia to conclude the electoral process not only in the interests of the country’s stability but also because of the terrific signal that real democratisation of the country would send out. Both through the European Union’s election observation mission and through the political dialogue conducted within the country itself by the Commission’s representative, the Commission is at the forefront of the initiatives and is playing a constructive role appreciated by all the Ethiopian parties. We shall continue to support the process.
I should also like sincerely and publicly to thank and congratulate the honourable Member, Mrs Gomes in view of her remarkable work as head of the European election observation mission and the excellent collaboration she has made possible between herself and ourselves. We have had contacts, and I appreciate the degree to which she has helped bring our positions closer together. I wanted very much to say that she has gone beyond her simple role as head of the observation mission and that she really has been a quite remarkable facilitator.
I am convinced that the European Union will continue to engage in constructive, but firm and demanding, dialogue in order to continue to have a positive effect on the process under way in Ethiopia. This process is obviously a delicate one. In each camp, extremists are only waiting for a mistake to be made or for an opportunity to spark things off. I think that this collective responsibility – involving Parliament, the Commission and the Council – should forestall this worst case scenario and keep each camp committed to the legal framework and current electoral and political process.
I should like, even so, to add something. Without taking sides, I should like in any case to say that the influence of the European Union is, to some extent, helped by Prime Minister Meles’s open approach and, above all, by his considerable confidence in the European Union. He sees the European Union as an institution and a reality to believe in and to respect. Hence, his relative promptness in responding to our requests and entreaties and, indeed, our demands. I am convinced that, if we can continue to support the process, we shall play a conciliatory role, and democracy could quite easily come into its own again in Ethiopia.
Prime Minister Meles told us that he would accept the verdict of the electorate when it is announced by the institution that is to make known the precise results. If, for example, it were necessary to hold fresh elections in a number of constituencies etc., he would fall in with this. We shall see what comes of the matter. In any case, each time that he has committed himself to do something, he has done it. It was important that I informed you of this.
The picture I am painting is not as black as that painted by certain speakers. Of course, the situation is a delicate one. Naturally, it is risky. Of course, it is dangerous. Who would imagine otherwise? Since I have been a Commissioner, however, this is the first time I have been aware that, when the various institutions – Parliament, High Representatives, the Commission and delegations on the spot – work together, including with the Member States and using all the instruments available to the European Union, they are effective. That is certainly the case where Ethiopia is concerned. I have the feeling that we have been really very useful, but I should like again to thank Mrs Gomes from the bottom of my heart because she has been of great help to us.
The debate is closed.
We shall now proceed to the vote.
We shall now proceed to the vote.
Mr President, the Saïfi Report was on the voting list for this evening rather than for midday. It was, however, dropped at midday, and that after the voting was already over and many of us had already left the Chamber. On re-reading the Rules of Procedure, it is quite clear to me that Article 170(4) states that the deferment of a vote may be moved before the vote takes place. It follows that Mr Schulz could now move that the Saïfi Report be deferred, but the reason why he cannot do that is clear to see, for he is obviously not even here. It is my view that we can no longer accept the Rules of Procedure being used in this way. The report could have been voted on now, but the reason why it was not scheduled to be voted on this evening was that there would have been a clear majority in favour of voting on it, for those who are present now are the ones who work right up to the last minute. What happened at noon today was the action of those who are too lazy to stick it out right through to the end of the sitting.
Mr President, I would like to make a correction. Mr Posselt is evidently unaware that the motion originated, not from Mr Schulz but from somebody else. I might add that the vote went the way it did thanks to a majority far in excess of the number of Members present at the moment, and that makes it democratic.
Mr President, I have to say, in support of the speech by my excellent fellow MEP, Mr Posselt that, from a certain point of view, we are very surprised at what has happened regarding the Saïfi report. I should like us to evaluate the consequences for it is, at root, a sign addressed to all those who care about the Strasbourg seat. Everyone knows that this seat is threatened. Let us think again about this morning’s vote. Independently of the issue raised by Mrs Saïfi’s report on an important subject, namely textiles, the debate on which ought not, in my opinion, to have been postponed for two months, given that it was an urgent matter, there is, in addition, the signal we have sent out by admitting that, as from 12.30 p.m. on Thursdays, it is impossible to do anything important in the Chamber of Parliament’s seat in Strasbourg, which I consider to be the main seat of the European Parliament. Given that our activities begin on Tuesday mornings, the fact that they cease on Thursday mornings would suggest, not to put too fine a point upon it, that the Strasbourg Parliament, in Strasbourg, only sits, roughly speaking, two days per month. That is a consequence of which I would ask all of my fellow Members to assess the significance, and that is why I am raising a formal protest on this subject.
Mr President, I believe this has been agreed by all political groups. In paragraph 17 of the resolution, we should like to delete the words ‘government of national unity’ and insert the words ‘transitional government’.
Could I also suggest that in paragraph 18 we also include the G8 governments.
. – This is simply toclarify that I had difficulty with my card in the voting machine and unfortunately I did not vote on my report. I wish it to be noted, however, that I was, of course, in favour.
The vote is closed.
. The specific characteristics of farming and market supply in the outermost regions are evident and are rightly acknowledged by the EU. In this context, and in light of recent experience, I feel that the thrust of the proposal, which is essentially to make the process more flexible, meets Portugal’s considerable interests in this issue. Our outermost regions – the Azores and Madeira – deserve special focus due to their specific situation, not least in the field of agriculture.
I declare the session of the European Parliament adjourned.